Exhibit 10.16

SECOND AMENDMENT

This SECOND AMENDMENT (this “Amendment”), is entered into as of June 28, 2006
(the “Second Amendment Effective Date”), by and among DYNCORP INTERNATIONAL LLC
(successor by merger to DI FINANCE SUB LLC), a Delaware limited liability
company (“Company”), DYNCORP INTERNATIONAL INC. (formerly known as DI
ACQUISITION CORP.), a Delaware corporation (“Holdings”), and CERTAIN
SUBSIDIARIES OF COMPANY (together with Holdings, the “Guarantors”), as
guarantors, the lenders party hereto, GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as administrative agent (together with its permitted successors in
such capacity, “Administrative Agent”), and BANK OF AMERICA, N.A., as issuing
bank (together with its permitted successors in such capacity, “Issuing Bank”).

RECITALS

WHEREAS, Company, the Guarantors, the lenders from time to time party thereto
(the “Lenders”), GSCP, as Administrative Agent, Collateral Agent, joint lead
arranger and joint book runner, Bear Stearns Corporate Lending Inc., as
Syndication Agent, Bear, Stearns & Co. Inc., as joint lead arranger and joint
book runner, and Bank of America, N.A., as Issuing Bank and Documentation Agent,
are parties to that certain $420,000,000 Credit and Guaranty Agreement dated as
of February 11, 2005 (as amended pursuant to that certain First Amendment and
Waiver dated as of January 9, 2006, and as further amended, restated
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”).

WHEREAS, Company has requested that the Existing Credit Agreement be amended to,
among other things, provide for new term loans (the “New Term Loans”). The cash
proceeds of any such New Term Loans will be used solely (a) to repay in full the
outstanding principal amount of, and accrued interest on, all Existing Term
Loans of Existing Term Loan Lenders as of the Second Amendment Effective Date
and (b) for other general corporate purposes. Company has appointed GSCP to act
as sole lead arranger, sole bookrunner and syndication agent for this Amendment.

WHEREAS, certain existing Lenders with outstanding Term Loans (each, an
“Existing Term Loan Lender”) that execute and deliver a signature page to this
Amendment specifically in the capacity of a “Continuing Lender” (a “Continuing
Lender”) are willing to make New Term Loans in an aggregate principal amount up
to, but not in excess of, the aggregate principal amount of such Existing Term
Loan Lender’s outstanding Term Loans immediately prior to the Second Amendment
Effective Date (“Existing Term Loans”) subject to the terms and conditions of
the Amended Credit Agreement (as defined below).

WHEREAS, the Requisite Lenders are willing to effect such amendment (and the
other amendments set forth herein), and the Continuing Lenders are willing to
make New Term Loans as contemplated hereby, in each case on the terms and
subject to the conditions as more particularly set forth in the Amended Credit
Agreement.

WHEREAS, Company has requested that the Administrative Agent be given the
authority by the Lenders holding Revolving Commitments to make such
modifications to the Amended Credit Agreement at any time prior to the Revolving
Commitment Termination Date, so as to increase the Revolving Commitments by up
to $30,000,000.

 


--------------------------------------------------------------------------------


WHEREAS, attached hereto as Exhibit A is a conformed copy of the Existing Credit
Agreement which contains all of the specific modifications, amendments and
supplements necessary or desirable in connection with the New Term Loans and
certain other amendments requested by Company (including the schedules and
exhibits thereto, the “Amended Credit Agreement”).

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.               Definitions. Unless otherwise expressly defined herein,
all capitalized terms used herein and defined in the Amended Credit Agreement
shall be used herein as so defined.

Section 2.               Amendments to the Existing Credit Agreement. The
Existing Credit Agreement is hereby amended and modified in its entirety from
and after the Second Amendment Effective Date as reflected in the Amended Credit
Agreement. Any provision of the Existing Credit Agreement which is different
from that set forth in the Amended Credit Agreement shall be superseded in all
respects by the provisions of the Amended Credit Agreement.

Section 3.               Waiver of Obligation to Obtain Certain Landlord
Personal Property Collateral Access Agreements and Foreign Pledges. Subject to
the satisfaction of the conditions set forth in Section 4, Administrative Agent
and the Requisite Lenders hereby permanently waive the obligation of the Credit
Parties to (a) use their best efforts to obtain Landlord Personal Property
Collateral Access Agreements with respect to the Leasehold Properties located at
8445 Freeport Parkway, Irving, Texas 75063 and 6500 West Freeway Fort Worth,
Texas 76116 and (b) (i) deliver all documentation necessary to perfect the
Collateral Agent’s security interest in 65% of the voting stock of DynCorp
(Australia) Pty Ltd. and DynCorp International FZ-LLC (collectively, the
“Excluded Subsidiaries”) and (ii) complete all actions necessary to perfect such
security interest in the Excluded Subsidiaries in Australia and the United Arab
Emirates.

Section 4.               Conditions Precedent. This Amendment shall become
effective on the Second Amendment Effective Date upon satisfaction of each of
the conditions precedent set forth in Sections 3.2 and 3.3 of the Amended Credit
Agreement.

Section 5.               Designated Senior Debt. Each of the Company and the
Guarantors party hereto that are “Guarantors” as such term is defined in the
Senior Subordinated Note Agreement hereby specifically designate the “Senior
Debt” (as defined in the Senior Subordinated Note Agreement) incurred under the
Existing Credit Agreement, this Amendment and the Amended Credit Agreement as
“Designated Senior Debt” for purposes of the Senior Subordinated Note Agreement.

Section 6.               Representations and Warranties; Lenders’
Acknowledgment.

(a)           Each Credit Party hereby represents and warrants to the Agents and
the Lenders that, as of the date hereof and after giving effect to this
Amendment, (i) all representations and warranties set forth in the Amended
Credit Agreement and in any other Credit Document are true and correct in all
material respects as if made again on and as of such date (except those, if any,
which by their terms specifically relate only to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (ii) no event shall have occurred
and be continuing or would result from the making of the New Term Loans that
would constitute a Default or Event of Default, and (iii) the Amended Credit
Agreement and all other Credit Documents are and remain legal, valid, binding
and enforceable obligations of the Credit Parties in accordance with the terms
thereof

 

2


--------------------------------------------------------------------------------


except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(b)           Each Lender, by delivering its signature page to this Amendment
and, if applicable, funding its New Term Loan on the Second Amendment Effective
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable, on the Second
Amendment Effective Date.

(c)           Each Continuing Lender hereby commits to make New Term Loans on
the Second Amendment Effective Date in the manner contemplated by
Section 2.1(a) of the Amended Credit Agreement.

(d)           Each Existing Term Loan Lender executing this Amendment that is
not a Continuing Lender hereby agrees to the making of the New Term Loans but
does not hereby undertake any commitment to make New Term Loans.

Section 7.               Survival of Representations and Warranties. All
representations and warranties made in this Amendment, the Amended Credit
Agreement or any other Credit Document shall survive the execution and delivery
of this Amendment, and no investigation by Agents or Lenders shall affect the
representations and warranties or the right of Agents and Lenders to rely upon
them. If any representation or warranty made in this Amendment or the Amended
Credit Agreement is false in any material respect as of the date made or deemed
made, then such shall constitute an Event of Default under the Amended Credit
Agreement. The agreements of the Lenders set forth in Sections 2.17, 9.3(b) and
9.6 of the Amended Credit Agreement shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination thereof.

Section 8.               Reference to Agreement. Each of the Credit Documents
and any and all other agreements, documents or instruments previously executed
and/or delivered pursuant to the terms of the Existing Credit Agreement are
hereby amended so that any reference in such Credit Documents to the Credit
Agreement, whether direct or indirect, shall mean a reference to the Amended
Credit Agreement. This Amendment shall constitute a Credit Document under the
Amended Credit Agreement.

Section 9.               Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

Section 10.             Execution. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier  or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment shall be binding upon each
signatory hereto, its successors and assigns.

Section 11.             Limited Effect. This Amendment relates only to the
specific matters expressly covered herein, shall not be considered to be a
waiver of any rights or remedies any Lender may have under the Amended Credit
Agreement or under any other Credit Document, except as expressly

 

3


--------------------------------------------------------------------------------


provided herein, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.

Section 12.             Headings. Sections headings in the Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purposes.

[signature pages follow]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

DYNCORP INTERNATIONAL LLC

 

 

 

 

 

 

 

 

By:

/s/ H. Montgomery Hougen

 

 

 

Name:

H. Montgomery Hougen

 

 

 

Title:

Vice President, Secretary

 

 

 

 

and Deputy General Counsel

 

 

 

 

 

 

 

 

 

DYNCORP INTERNATIONAL INC.

 

 

 

 

 

 

 

 

By:

/s/ H. Montgomery Hougen

 

 

 

Name:

H. Montgomery Hougen

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

DIV CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ H. Montgomery Hougen

 

 

 

Name:

H. Montgomery Hougen

 

 

 

Title:

Vice President, Secretary

 

 

 

 

and Deputy General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DTS AVIATION SERVICES LLC

 

 

DYNCORP AEROSPACE OPERATIONS LLC

 

 

DYNCORP INTERNATIONAL SERVICES LLC

 

 

DYN MARINE SERVICES LLC

 

 

DYN MARINE SERVICES OF VIRGINIA LLC

 

 

SERVICES INTERNATIONAL LLC

 

 

WORLDWIDE HUMANITARIAN SERVICES LLC

 

 

WORLDWIDE RECRUITING AND STAFFING SERVICES LLC

 

 

 

 

 

 

 

 

By:

DYNCORP INTERNATIONAL LLC

 

 

 

its sole Member and Manager

 

 

 

 

 

 

By:

/s/ H. Montgomery Hougen

 

 

 

 

 

Name:

H. Montgomery Hougen

 

 

 

 

 

Title:

Vice President, Secretary and Deputy General Counsel

 

 

 

5


--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

 

as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert Schatzman

 

 

 

 

Authorized Signatory

 

 

 

6


--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as Issuing Bank

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Landini

 

 

 

Name:

Michael J. Landini

 

 

Title:

Senior Vice President

 

 

7


--------------------------------------------------------------------------------


 

EXHIBIT A TO SECOND AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT

CREDIT AND GUARANTY AGREEMENT

dated as of February 11, 2005

as amended as of January 9, 2006,
as further amended as of June 28, 2006

among

DYNCORP INTERNATIONAL LLC,
as Borrower

DYNCORP INTERNATIONAL INC. and THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

VARIOUS LENDERS Party Hereto,

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Collateral Agent, Syndication Agent, Lead Arranger and
Book Runner,

and

BANK OF AMERICA, N.A.,
as Issuing Bank and Documentation Agent

--------------------------------------------------------------------------------

$431,550,000 Senior Secured Credit Facilities

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

SECTION 1. DEFINITIONS AND INTERPRETATION

 

2

1.1. Definitions

 

2

1.2. Accounting Terms

 

35

1.3. Interpretation, etc.

 

36

1.4. Interrelationship with the Existing Credit Agreement

 

36

SECTION 2. LOANS AND LETTERS OF CREDIT

 

37

2.1. Term Loans

 

37

2.2. Revolving Loans

 

38

2.3. Swing Line Loans

 

39

2.4. Issuance of Letters of Credit and Purchase of Participations Therein

 

42

2.5. Pro Rata Shares; Availability of Funds

 

46

2.6. Use of Proceeds

 

47

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

47

2.8. Interest on Loans

 

48

2.9. Conversion/Continuation

 

51

2.10. Default Interest

 

51

2.11. Fees

 

52

2.12. Scheduled Payments

 

52

2.13. Voluntary Prepayments/Commitment Reductions/Call Protection

 

54

2.14. Mandatory Prepayments/Commitment Reductions

 

56

2.15. Application of Prepayments/Reductions

 

58

2.16. General Provisions Regarding Payments

 

60

2.17. Ratable Sharing

 

61

2.18. Making or Maintaining Eurodollar Rate Loans

 

62

2.19. Increased Costs; Capital Adequacy

 

64

2.20. Taxes; Withholding, etc.

 

65

2.21. Obligation to Mitigate

 

67

2.22. Defaulting Lenders

 

68

2.23. Removal or Replacement of a Lender

 

69

2.24. Increase in Revolving Commitments

 

70

SECTION 3. CONDITIONS PRECEDENT

 

71

3.1. Closing Date

 

71

3.2. Conditions to Each Credit Extension

 

76

3.3. Conditions to Obligation to Fund the New Term Loan Commitments on the
Second Amendment Effective Date

 

77

3.4. Effect of Agreement on Other Credit Documents

 

80

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

80

 

ii


--------------------------------------------------------------------------------




 

4.1. Organization; Requisite Power and Authority; Qualification

 

80

4.2. Capital Stock and Ownership

 

81

4.3. Due Authorization

 

81

4.4. No Conflict

 

81

4.5. Governmental Consents

 

81

4.6. Binding Obligation

 

82

4.7. Historical Financial Statements

 

82

4.8. Projections

 

82

4.9. No Material Adverse Change

 

82

4.10. Intentionally Omitted

 

82

4.11. Adverse Proceedings, etc.

 

82

4.12. Payment of Taxes

 

83

4.13. Properties

 

83

4.14. Environmental Matters

 

84

4.15. No Defaults

 

84

4.16. Material Contracts

 

85

4.17. Governmental Regulation

 

85

4.18. Margin Stock

 

85

4.19. Employee Matters

 

85

4.20. Employee Benefit Plans

 

85

4.21. Certain Fees

 

86

4.22. Solvency

 

86

4.23. Related Agreements

 

86

4.24. Compliance with Statutes, etc

 

87

4.25. Disclosure

 

87

4.26. Patriot Act

 

88

SECTION 5. AFFIRMATIVE COVENANTS

 

88

5.1. Financial Statements and Other Reports

 

88

5.2. Existence

 

93

5.3. Payment of Taxes and Claims

 

93

5.4. Maintenance of Properties

 

93

5.5. Insurance

 

94

5.6. Inspections

 

94

5.7. Lenders Meetings

 

94

5.8. Compliance with Laws

 

94

5.9. Environmental

 

95

5.10. Subsidiaries

 

96

5.11. Additional Material Real Estate Assets

 

96

5.12. Interest Rate Protection

 

97

 

iii


--------------------------------------------------------------------------------




 

5.13. Further Assurances

 

97

5.14. Non-Consolidation

 

97

SECTION 6. NEGATIVE COVENANTS

 

98

6.1. Indebtedness

 

98

6.2. Liens

 

100

6.3. Equitable Lien

 

103

6.4. No Further Negative Pledges

 

103

6.5. Restricted Junior Payments

 

103

6.6. Restrictions on Subsidiary Distributions

 

106

6.7. Investments

 

106

6.8. Financial Covenants

 

108

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

 

111

6.10. Disposal of Subsidiary Interests

 

112

6.11. Sales and Lease Backs

 

113

6.12. Transactions with Shareholders and Affiliates.

 

113

6.13. Conduct of Business

 

113

6.14. Permitted Activities of Holdings

 

113

6.15. Amendments or Waivers of Purchase Agreement and Organizational Documents

 

114

6.16. Amendments or Waivers with respect to Subordinated Indebtedness

 

114

6.17. Fiscal Year

 

114

6.18. Designated Senior Debt

 

114

SECTION 7. GUARANTY

 

115

7.1. Guaranty of the Obligations

 

115

7.2. Contribution by Guarantors

 

115

7.3. Payment by Guarantors

 

116

7.4. Liability of Guarantors Absolute

 

116

7.5. Waivers by Guarantors

 

118

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

 

119

7.7. Subordination of Other Obligations

 

120

7.8. Continuing Guaranty

 

120

7.9. Authority of Guarantors or Company

 

120

7.10. Financial Condition of Company

 

120

7.11. Bankruptcy, etc.

 

121

7.12. Discharge of Guaranty Upon Sale of Guarantor

 

121

SECTION 8. EVENTS OF DEFAULT

 

122

8.1. Events of Default

 

122

SECTION 9. AGENTS

 

125

9.1. Appointment of Agents

 

125

 

iv


--------------------------------------------------------------------------------




 

9.2. Powers and Duties

 

125

9.3. General Immunity

 

126

9.4. Agents Entitled to Act as Lender

 

127

9.5. Lenders’ Representations, Warranties and Acknowledgment

 

128

9.6. Right to Indemnity

 

128

9.7. Successor Administrative Agent and Swing Line Lender

 

129

9.8. Collateral Documents and Guaranty

 

129

SECTION 10. MISCELLANEOUS

 

131

10.1. Notices

 

131

10.2. Expenses

 

131

10.3. Indemnity

 

132

10.4. Set Off

 

133

10.5. Amendments and Waivers

 

133

10.6. Successors and Assigns; Participations

 

135

10.7. Independence of Covenants

 

140

10.8. Survival of Representations, Warranties and Agreements

 

140

10.9. No Waiver; Remedies Cumulative

 

140

10.10. Marshalling; Payments Set Aside

 

140

10.11. Severability

 

141

10.12. Obligations Several; Independent Nature of Lenders’ Rights

 

141

10.13. Headings

 

141

10.14. APPLICABLE LAW

 

141

10.15. CONSENT TO JURISDICTION

 

141

10.16. WAIVER OF JURY TRIAL

 

142

10.17. Confidentiality

 

143

10.18. Usury Savings Clause

 

143

10.19. Counterparts

 

144

10.20. Effectiveness

 

144

10.21. Patriot Act

 

144

10.22. Electronic Execution of Assignments

 

144

 

v


--------------------------------------------------------------------------------




 

APPENDICES:

A

Revolving Commitments

 

B

Notice Addresses

 

 

 

 

 

 

SCHEDULES:

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.13

Real Estate Assets

 

4.14

Environmental Matters

 

4.16

Material Contracts

 

4.20

ERISA Matters

 

4.23

Governmental Approvals

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.6

Restrictions on Subsidiary Distributions

 

6.7

Certain Investments

 

6.12

Certain Affiliate Transactions

 

 

 

 

A-1

Funding Notice

EXHIBITS:

A-2

Conversion/Continuation Notice

 

A-3

Issuance Notice

 

B-1

New Term Loan Note

 

B-2

Revolving Loan Note

 

B-3

Swing Line Note

 

C

Compliance Certificate

 

D

Opinions of Counsel

 

E

Assignment Agreement

 

F

Certificate Re Non-bank Status

 

G-1

Second Amendment Effective Date Certificate

 

G-2

Second Amendment Effective Date Solvency Certificate

 

H

Counterpart Agreement

 

I

Pledge and Security Agreement

 

J

Mortgage

 

K

Landlord Waiver and Consent Agreement

 

L

Reaffirmation Agreement

 

M

Joinder Agreement

 

vi


--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of February 11, 2005, as amended by
the First Amendment dated as of January 9, 2006 (the Credit and Guaranty
Agreement, as amended by the First Amendment, the “Existing Credit Agreement”)
and as further amended by the Second Amendment dated as of June 28, 2006 (the
“Amended Credit Agreement” or this “Agreement”) is entered into by and among
DYNCORP INTERNATIONAL LLC (successor by merger to DI FINANCE SUB LLC), a
Delaware limited liability company (“Company”), DYNCORP INTERNATIONAL INC.
(formerly known as DI ACQUISITION CORP.), a Delaware corporation (“Holdings”),
and CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party hereto
from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Lead Arranger
and Book Runner, as Administrative Agent (together with its permitted successors
in such capacity, “Administrative Agent”), as Collateral Agent (together with
its permitted successor in such capacity, “Collateral Agent”), and as
Syndication Agent (together with its permitted successors in such capacity,
“Syndication Agent”), and BANK OF AMERICA, N.A., as Issuing Bank (together with
its permitted successors in such capacity, “Issuing Bank”) and as Documentation
Agent (together with its permitted successors in such capacity, “Documentation
Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Company is the borrower under the Existing Credit Agreement by and
among Company, Holdings, certain Subsidiaries of Company as Guarantors, GSCP and
Bear, Stearns & Co. Inc., as Lead Arrangers, Bear Stearns Corporate Lending
Inc., as Syndication Agent, GSCP, as Administrative Agent and Collateral Agent,
Bank of America, N.A., as Issuing Bank and Documentation Agent, and the Lenders
party thereto;

WHEREAS, Company has requested to borrow, and certain Lenders party to the
Amended Credit Agreement have agreed to lend, New Term Loans in an aggregate
principal amount equal to $341,550,000. The proceeds of the New Term Loans will
be used solely to repay in full the outstanding principal amount of all Existing
Term Loans of Existing Term Loan Lenders as of the Second Amendment Effective
Date;

WHEREAS, Company has requested, and the Requisite Lenders have agreed, to permit
Company to increase the Revolving Commitments by up to $30,000,000, which
increases would be allocated to additional Lenders or to existing Lenders that
had agreed to provide such additional Revolving Commitments; and


--------------------------------------------------------------------------------




WHEREAS, Company has requested, and Requisite Lenders have agreed, to enter into
this Agreement, to amend the Existing Agreement in accordance with Section 10.5
thereof, effective as of the Second Amendment Effective Date upon satisfaction
or waiver of the conditions precedent set forth in Sections 3.2 and 3.3.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounting Change” means, with respect to any Person, any change in accounting
principles applicable to such Person and required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, or, if
applicable, the Securities and Exchange Commission (or its successor agency).

“Acquisition” means the acquisition by DI Acquisition Corp. of DynCorp
International LLC pursuant to the Purchase Agreement and the Merger.

“Act” as defined in Section 4.26.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and

2


--------------------------------------------------------------------------------




(b) are not available, the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the offered quotation rate to first class banks in the London interbank
market by GSCP for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Administrative Agent, in its capacity as a
Lender, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened in writing against or affecting
Holdings or any of its Subsidiaries or any property of Holdings or any of its
Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Syndication Agent, Administrative Agent, Collateral Agent
and Documentation Agent.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of February 11,
2005, as it may be amended, supplemented or otherwise modified from time to
time.

3


--------------------------------------------------------------------------------




“Applicable Margin’’ and “Applicable Revolving Commitment Fee Percentage’’ mean
(i) with respect to Revolving Loans that are Eurodollar Rate Loans and the
Applicable Revolving Commitment Fee Percentage, (a) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the first full Fiscal Quarter following the Closing Date, a percentage, per
annum, determined by reference to the following table as if the Leverage Ratio
then in effect were 5.00:1.00; and (b) thereafter, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:

Leverage
Ratio

 

Applicable Margin
for Revolving Loans

 

Applicable Revolving
Commitment
Fee Percentage

 

> 5.00:1.00

 

2.50

%

0.50

%

< 5.00:1.00

 

2.25

%

0.50

%

> 4.00:1.00

 

 

 

 

 

< 4.00:1.00

 

2.00

%

0.50

%

 

and (ii) with respect to Swing Line Loans and Revolving Loans that are Base Rate
Loans, an amount equal to (a) the Applicable Margin for Eurodollar Rate Loans as
set forth in clause (i)(a) or (i)(b) above, as applicable, minus (b) 1.00% per
annum. Each change in the Applicable Margin or the Applicable Revolving
Commitment Fee Percentage shall become effective three Business Days after the
date on which Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.1(d) calculating
the Leverage Ratio as at the end of the Fiscal Quarter to which such Compliance
Certificate relates. At any time Company has not submitted to Administrative
Agent the applicable information as and when required under Section 5.1(d), the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage shall
be determined for the period from the date such information was required to have
been delivered under Section 5.1(d) until three Business Days after the actual
delivery thereof as if the Leverage Ratio were in excess of 5.00:1.00 for such
period. Within one Business Day of receipt of the applicable information under
Section 5.1(d), Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Margin and the
Applicable Revolving Commitment Fee Percentage in effect from such date.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined

4


--------------------------------------------------------------------------------




in Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate of a Loan is to be determined,
or (ii) any category of extensions of credit or other assets which include
Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on Eurodollar Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Subsidiary), in
one transaction or a series of transactions, of all or any part of Holdings’ or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, including, without limitation, the Capital Stock of any
of Holdings’ Subsidiaries, other than (i) inventory (or other assets) sold,
leased, subleased, licensed, sublicensed or consigned in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), (ii) equipment or other assets (including leases of real
property) sold, replaced, abandoned, leased or otherwise disposed of that is
obsolete, worn-out, condemned or no longer used or useful in the business of
Holdings, Company or any of its Subsidiaries, (iii) dispositions, by means of
trade-in, of equipment used in the ordinary course of business, so long as such
equipment is replaced, substantially concurrently, by like-kind equipment,
(iv) the use or transfer of Cash and Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Credit Documents, (v) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights and
other intellectual property rights in the ordinary course of business, (vi) the
creation of a Permitted Lien under Section 6.2, (vii) the compromise or
settlement of any dispute, claim or legal proceeding with respect to any
receivable or other claim under a Contractual Obligation for less than the total
unpaid balance thereof in the ordinary course of business, (viii) to the extent
allowable under Section 1031 of the Internal Revenue Code, any exchange of like
property for use in a business of Company or any of its Subsidiaries permitted
by Section 6.13 and (ix) sales of other assets for aggregate consideration of
less than $500,000 with respect to any transaction or series of related
transactions and less than $1,000,000 in the aggregate during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

5


--------------------------------------------------------------------------------




“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any limited partnership, the Board of Directors of the general partner
of such Person and (iv) in any other case, the functional equivalent of the
foregoing.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

6


--------------------------------------------------------------------------------




“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or an unencumbered credit balance in any demand or
Deposit Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, one of the two highest
ratings obtainable from S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from S&P or
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $250,000,000, and (c) has one of the two highest ratings
obtainable from S&P or Moody’s when acquired; and (vi) repurchase obligations
with a term of not more than 90 days for underlying securities of the types
described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iv) above.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, (i) the Permitted Holders shall fail to own, or to
have the power to vote or direct the voting of, Voting Stock of Holdings
representing more than 35% of the voting power of the total outstanding Voting
Stock of Holdings; (ii) any person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act) other than the Permitted Holders (A) shall
beneficially own a percentage of the economic interests in the Voting Stock of
Holdings on a fully-diluted basis that is greater than the percentage of the
economic interests in the Voting Stock of Holdings on a fully-diluted basis then
held by the

7


--------------------------------------------------------------------------------




Permitted Holders, taken together, or (B) shall have obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of Holdings; (iii) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Holdings cease to be occupied by Persons who either (a) were members of the
board of directors of Holdings on the Second Amendment Effective Date or
(b) were either (x) nominated for election by the board of directors of
Holdings, a majority of whom were directors on the Second Amendment Effective
Date or whose election or nomination for election was previously approved by a
majority of such directors or (y) designated or appointed by the Permitted
Holders; or (iv) any “change of control” or similar event under the Senior
Subordinated Note Documents or any other documents governing Indebtedness of
Holdings or any of its Subsidiaries shall occur.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure (including Swing Line Lender) and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).

“Closing Date” means February 11, 2005.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the
Reaffirmation Agreement, the Mortgages, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Lenders, a Lien on any real, personal or mixed property of that
Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Company” means initially, Finance Sub, and upon consummation of the Acquisition
and the Merger, DynCorp International LLC.

8


--------------------------------------------------------------------------------




“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of Company and its Subsidiaries for such period plus (i) the sum, without
duplication, of the following amounts to the extent deducted in computing such
Consolidated Net Income: (a) Consolidated Interest Expense, (b) federal, state
and local franchise taxes and other taxes based on income or profits, (c) total
depreciation expense, (d) total amortization expense, (e) other non-Cash items
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period), (f) management fees paid by
Company in accordance with Section 6.12, (g) restructuring charges in an amount
not to exceed $10,000,000 incurred in connection with the transactions
contemplated by this Agreement and the Related Agreements, (h) transition
expenses in an amount not to exceed $5,000,000 incurred in connection with the
transactions contemplated by this Agreement and the Related Agreements, (i) any
goodwill impairment charges and (j) write-off of deferred financing costs in an
amount not to exceed $3,000,000 per Fiscal Year minus (ii) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period or the accrual of revenue in the
ordinary course of business); provided, that Consolidated Adjusted EBITDA for
each of the Fiscal Quarters ended at July 2, 2004, October 1, 2004 and
December 31, 2004 shall be deemed to equal $25,255,000, $33,340,000 and
$29,846,000, respectively.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment;” provided that “Consolidated Capital
Expenditures” shall not include any expenditures (i) for replacements and
substitutions for capital assets, to the extent made with the proceeds of
insurance in accordance with Section 2.14(b), (ii) made as part of a Permitted
Acquisition, (iii) for replacements and substitutions for capital assets, to the
extent made with the proceeds of assets sold, exchanged or otherwise disposed in
accordance with, and permitted by, Section 6.9(b) and (c) or (iv) paid for with
the proceeds from the issuance or sale of Capital Stock of Holdings and the
corresponding equity investment by Holdings in Company reflected in the
consolidated statement of cash flows of Company and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

9


--------------------------------------------------------------------------------




“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt and short term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, except to the extent attributable to an Asset Sale in respect of
which Company has made a mandatory prepayment of the Loans in accordance with
Section 2.14(a), minus (ii) the sum, without duplication, of the amounts for
such period of (a) voluntary and scheduled repayments of Indebtedness of Company
and its Subsidiaries (excluding (x) repayments of Revolving Loans or Swing Line
Loans except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments), (b) Consolidated Capital Expenditures (net of
any proceeds of any related financings with respect to such expenditures),
(c) Consolidated Cash Interest Expense, (d) provisions for current taxes based
on income of Company and its Subsidiaries and payable in cash with respect to
such period, and (e) management fees permitted under Section 6.12.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries (after taking into account the effect of any Interest Rate
Agreements), including all amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Leases, imputed interest with respect to commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, commissions, discounts and other fees and charges owed
with respect to letters of credit and net payments made under Interest Rate
Agreements, but excluding, however, any amounts referred to in
Section 2.11(d) payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of cash dividends or other cash
distributions actually paid to Company or any of its Subsidiaries by such Person
during such period, (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Company or is merged into or consolidated with
Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, (c) the income of any Subsidiary of Company
to the extent that the declaration or payment of dividends

10


--------------------------------------------------------------------------------




or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales
(or transactions that are excluded from Asset Sales by clause (ix) of the
definition thereof) or returned surplus assets of any Pension Plan, (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary or
nonrecurring gains or net extraordinary or nonrecurring losses, (f) the
cumulative effect of a change in accounting principles and (g) any net loss
resulting from Currency Agreements entered into in the ordinary course of
business and not for speculative purposes.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Continuing Lenders” means those Lenders under the Existing Credit Agreement
immediately prior to the Second Amendment Effective Date that execute and
deliver a signature page to the Second Amendment specifically in the capacity of
a “Continuing Lender”.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

11


--------------------------------------------------------------------------------




“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Company in favor of Issuing
Bank relating to Letters of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank or any Lender in connection herewith.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

12


--------------------------------------------------------------------------------




“Defaulted Loan” as defined in Section 2.22.

“Defaulting Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Documentation Agent” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Holdings or Sponsor shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) sponsored, maintained or
contributed to by, or required to be contributed by, Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any written: notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (ii) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) any Hazardous Materials Activity;
(ii) the generation, use, storage, transportation or disposal

13


--------------------------------------------------------------------------------




of Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, or the protection of human, plant or animal health or welfare, in any
manner applicable to Holdings or any of its Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Holdings or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a

14


--------------------------------------------------------------------------------




complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Indebtedness” means Indebtedness described in Schedule 6.1.

“Existing Term Loan” means a term loan made to Company pursuant to this
Agreement in existence immediately prior to the Second Amendment Effective Date.

“Existing Term Loan Commitment” means the commitment of an Existing Term Loan
Lender to make or otherwise fund an Existing Term Loan pursuant to
Section 2.1(a) of the Existing Credit Agreement on the Closing Date, and
“Existing Term Loan Commitments” means such commitments of all such Lenders in
the aggregate.

“Existing Term Loan Lender” means a Lender who funded or made an Existing Term
Loan.

15


--------------------------------------------------------------------------------


“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Finance Sub” means DI Finance Sub LLC, a Delaware limited liability company.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the Friday closest to March 31 of each calendar year.

16


--------------------------------------------------------------------------------




“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.22.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“GSCP” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Company).

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

17


--------------------------------------------------------------------------------




“Hazardous Materials” means any chemical, material or substance under any
Environmental Law.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender from time to time in effect.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding two Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Holdings and its
Subsidiaries as at the most recently ended Fiscal Quarter, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of Company that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject, in the case of clause (ii), to changes resulting
from audit and normal year-end adjustments and the absence of footnotes.

“Holdings” as defined in the preamble hereto.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing

18


--------------------------------------------------------------------------------




obligations for borrowed money (excluding accounts payable which are classified
as current liabilities in accordance with GAAP and which are not more than 90
days past due); (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; and (x) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.8. For purposes of this
definition, (A) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, (B) the amount of any Indebtedness described in
clause (v) above for which recourse is limited to certain property of such
Person shall be the lower of the amount of the obligation and the fair market
value of the property securing such obligation, and (C) the principal amount of
the Indebtedness under any Interest Rate Agreement or Currency Agreement at any
time shall be equal to the amount payable as a result of the termination of such
Interest Rate Agreement or Currency Agreement at such time.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing,

19


--------------------------------------------------------------------------------




abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Holdings or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” as defined in Section 2.12.

“Installment Date” as defined in Section 2.12.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Cash Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Revolving Loan that is a
Base Rate Loan, each March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date and the
final maturity date of such Loan; (ii) any Revolving Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period; and
(iii) Term Loans, each April 1, July 1, October 1 and January 1 of each year,
commencing on July 1, 2005 through the final maturity date of such Loan.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or nine- or twelve-months, if
available to all Lenders), as selected by Company in the applicable Funding
Notice or Conversion/Continuation Notice, (i) 

20


--------------------------------------------------------------------------------




initially, commencing on the Credit Date or Conver­sion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d), of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of the Term Loans shall extend beyond the Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement  or other
similar agreement or arrangement, each of which is for the purpose of hedging
the interest rate exposure associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect purchase or other acquisition for value, by any Subsidiary of
Holdings from any Person (other than Holdings or any Guarantor Subsidiary), of
any Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to officers and employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by Holdings or any of its
Subsidiaries to any other Person (other than Holdings or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, minus the amount
received upon the sale, liquidation, repayment or return of such Investment.

21


--------------------------------------------------------------------------------




“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuing Bank” means Bank of America, N.A., as Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit M.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent (such
approval not to be unreasonably withheld, conditioned or delayed).

“Lead Arranger” means GSCP.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” and “Lenders” means (a) prior to the Second Amendment Effective Date,
each financial institution listed on the signature pages hereto as a Lender,
(b) effective as of the Second Amendment Effective Date, the Persons signing the
Second Amendment as either a Continuing Lender or a Revolving Lender and (c) any
other Person that becomes a party hereto pursuant to an Assignment Agreement or
a Joinder Agreement; provided that the term “Lenders”, when used in the context
of a particular Commitment shall mean the Lenders having that Commitment.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (or any
Affiliate thereof) as of the date of such Hedge Agreement but subsequently
ceases to be a Lender) including, without limitation, each such Affiliate that
enters into a joinder agreement with Collateral Agent.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

22


--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means the lesser of (i) $60,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum
(without duplication) of (i) the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Letters of Credit
then outstanding, and (ii) the aggregate amount of all drawings under Letters of
Credit honored by Issuing Bank and not theretofore reimbursed by or on behalf of
Company.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities constituting Collateral, any purchase option, call or similar
right of a third party with respect to such Securities.

“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole;
(ii) the ability of the Company or the Credit Parties, taken as a whole, to
fully and timely perform its or their Obligations; (iii) the legality, validity,
binding effect or enforceability against a Credit Party of a material Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any material Credit Document.

“Material Contract” means any contract or other written agreement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

“Material Real Estate Asset’’ means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof and

23


--------------------------------------------------------------------------------




(b) all Leasehold Properties other than those with respect to which the
aggregate payments under the term of the lease are less than $1,000,000 per
annum or (ii) any Real Estate Asset that the Requisite Lenders have determined
in their reasonable discretion is material to the business, operations,
properties, assets, financial condition or prospects of Holdings and its
Subsidiaries, taken as a whole.

“Merger” means the merger of DI Finance Sub LLC with and into DynCorp
International LLC, with DynCorp International LLC as the survivor.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage or deed of trust substantially in the form of
Exhibit J, as it may be amended, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate; provided, that such
narrative report may be in the form of a management’s discussion and analysis of
financial condition and results of operations customarily included in filings
made with the Securities and Exchange Commission.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale (net of purchase price adjustments reasonably expected to be payable
in connection therewith; provided that to the extent such purchase price
adjustment is determined to be not payable or is otherwise not paid within 180
days of such Asset Sale (other than as a result of a dispute with respect to
such purchase price adjustment which is subject to a resolution procedure set
forth in the applicable transaction documents), such proceeds shall constitute
Net Asset Sale Proceeds), minus (ii) any bona fide costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale and any
transfer, documentary or other taxes payable in connection therewith,
(b) payment of the

24


--------------------------------------------------------------------------------




outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representa­tions and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters associated with
such Asset Sale, and (d) brokerage fees, accountants’ fees, investment banking
fees, legal fees, costs and expenses, survey costs, title insurance premiums and
other customary fees, costs and expenses actually incurred in connection with
such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect of such loss,
eminent domain, condemnation or otherwise or such sale, including, without
limitation, payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the assets in question and that is required to be repaid under the
terms thereof as a result of such loss, eminent domain, condemnation or
otherwise or such sale, and (b) any bona fide costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith and any transfer, documentary or other taxes payable in connection
therewith.

“New Revolving Commitments” as defined in Section 2.24.

“New Revolving Lender” as defined in Section 2.24.

“New Revolving Loan” as defined in Section 2.24.

“New Term Loan” means a term loan made to Company on the Second Amendment
Effective Date pursuant to Section 2.1(a) of this Agreement, as amended by the
Second Amendment.

“New Term Loan Commitment” means the commitment of a Lender, if any, to make or
otherwise fund a New Term Loan hereunder pursuant to Section 2.1(a) of this

25


--------------------------------------------------------------------------------




Agreement, as amended by the Second Amendment, on the Second Amendment Effective
Date; and “New Term Loan Commitments” means such commitments of all such Lenders
in the aggregate. The amount of each Lender’s New Term Loan Commitment, if any,
is on file with the Administrative Agent or contained in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the New Term Loan
Commitments as of the Second Amendment Effective Date is $341,550,000.

“New Term Loan Lender” means each Lender with a New Term Loan Commitment or with
outstanding New Term Loans.

“New Term Loan Note” means a promissory note in the form Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-US Lender” as defined in Section 2.20(c).

“Note” means a New Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Hedge Agreement,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, or, as the case may be, its memorandum and articles, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended, and (v) with
respect to any other Person, comparable

26


--------------------------------------------------------------------------------




instruments and documents, as amended. In the event any term or condition of
this Agreement or any other Credit Document requires any Organizational Document
to be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

(iii)          in the case of the acquisition of Capital Stock, all of the
Capital Stock (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of Company in connection
with such acquisition shall be owned 100% by Company or a Guarantor Subsidiary
thereof, and Company shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Company, each of the actions set forth in
Sections 5.10 and/or 5.11, as applicable;

(iv)          Company and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.8(d));

(v)           Company shall have delivered to Administrative Agent (A) at least
10 Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including,

27


--------------------------------------------------------------------------------




without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with Section 6.8; and

(vi)          any Person or assets or division as acquired in accordance
herewith shall be in same business or lines of business in which Company and/or
its Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto.

“Permitted Holders” means (a) Sponsor and its Affiliates and (b) any Person
whose voting rights with respect to Holdings’ Voting Stock are controlled by
Sponsor and its Affiliates.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Company and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Company,
Administrative Agent and each  Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the

28


--------------------------------------------------------------------------------




Revolving Commitment or Revolving Loans of any Lender or any Letters of Credit
issued or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender by (b) the aggregate
Revolving Exposure of all Lenders. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure and the Revolving Exposure of that
Lender, by (B) an amount equal to the sum of the aggregate Term Loan Exposure
and the aggregate Revolving Exposure of all Lenders.

“Purchase Agreement” means that certain Purchase Agreement, dated as of
December 12, 2004 (as amended, supplemented or otherwise modified through the
Closing Date, among Computer Sciences Corporation, Seller, The Veritas Capital
Fund II, L.P. and Holdings.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Reaffirmation Agreement” means a Reaffirmation Agreement substantially in the
form of Exhibit L to be executed by Company and each Guarantor on the Second
Amendment Effective Date, as it may be amended, supplemented or otherwise
modified from time to time.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means, collectively, the Purchase Agreement and the Senior
Subordinated Note Documents.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or

29


--------------------------------------------------------------------------------




disposal of any barrels, containers or other closed receptacles containing any
Hazardous Material).

“Release Documents” as defined in Section 9.8(a).

“Replacement Lender” as defined in Section 2.23.

“Repricing Prepayment” as defined in Section 2.13(c).

“Requisite Class Lenders” means, at any time of determination, (i) for the
Class of Lenders having Term Loan Exposure, Lenders holding more than 50% of the
aggregate Term Loan Exposure of all Lenders; and (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Holdings or
Company now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or Company now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Second
Amendment Effective Date is $90,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

30


--------------------------------------------------------------------------------


“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit),  (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) and/or 2.22.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Amendment” means the Second Amendment dated as of June 28, 2006.

“Second Amendment Effective Date” means June 28, 2006.

“Second Amendment Effective Date Certificate” means a Second Amendment Effective
Date Certificate substantially in the form of Exhibit G-1.

“Second Amendment Effective Date Solvency Certificate” means a Second Amendment
Effective Date Solvency Certificate substantially in the form of Exhibit G-2.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

31


--------------------------------------------------------------------------------




“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Seller” means DynCorp.

“Senior Subordinated Note Agreement” means any indenture, note purchase
agreement or other agreement pursuant to which the Senior Subordinated Notes are
issued as in effect on the Closing Date and thereafter amended from time to time
subject to the requirements of this Agreement.

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Agreement, the Senior Subordinated Note Guarantees and
all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Note Agreement.

“Senior Subordinated Note Guarantees” shall mean the guarantees of the Guarantor
Subsidiaries pursuant to the Senior Subordinated Note Agreement.

“Senior Subordinated Notes” means the 9.5% Senior Subordinated Notes due 2013
issued by Company and DIV Capital Corporation and any registered notes issued by
Company and DIV Capital Corporation in exchange for, and as contemplated by,
such notes with substantially identical terms as such notes.

“Settlement Confirmation” as defined in Section 10.6(b).

“Settlement Service” as defined in Section 10.6(d).

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Closing
Date.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

32


--------------------------------------------------------------------------------




“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) to the extent different
from the standard set forth in clause (i), such Person is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and
applicable laws in the states of California, Delaware, Nevada, Texas and
Virginia relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No.5).

“Sponsor” means Veritas Capital Management II, L.L.C.

“Subject Transaction” as defined in Section 6.8(d).

“Subordinated Indebtedness” means (i) all obligations under the Senior
Subordinated Note Documents and (ii) Indebtedness that is subordinated in right
of payment to the Obligations on terms substantially the same as the
subordination provisions contained in the Senior Subordinated Note Documents or
otherwise reasonably satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the Voting Stock of such entity is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

“Swing Line Lender” means GSCP in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Company pursuant to
Section 2.3.

33


--------------------------------------------------------------------------------




“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $5,000,000, and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

“Term Loan” means a New Term Loan.

“Term Loan Commitment” means the New Term Loan Commitment of a Lender and “Term
Loan Commitments” means such commitments of all Lenders in the aggregate.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i) the sixth anniversary of the
Closing Date, and (ii) the date that all Term Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise.

“Terminated Lender” as defined in Section 2.23.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so

34


--------------------------------------------------------------------------------




applied), (ii) the aggregate principal amount of all outstanding Swing Line
Loans, and (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries on or before the Closing Date or within
a reasonable period of time thereafter in connection with the transactions
contemplated by the Credit Documents and the Related Agreements, which
Transaction Costs shall not exceed $40,000,000.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Company in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person (for the purposes of this definition, the “issuer”) that is at that time
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees, or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies of the issuer.

1.2.   Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Notwithstanding the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements. In the event
that any Accounting Change shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then Company and Administrative Agent agree to enter into
negotiations to amend such provisions of this Agreement so as to equitably
reflect such Accounting Change with the desired result that the criteria for
evaluating Company’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by Company and the

35


--------------------------------------------------------------------------------




Requisite Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred.

1.3.   Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

1.4.   Interrelationship with the Existing Credit Agreement.


(A)           THIS AGREEMENT IS INTENDED TO INCORPORATE CERTAIN AMENDMENTS TO
THE PROVISIONS OF THE EXISTING CREDIT AGREEMENT AND, EXCEPT AS EXPRESSLY
MODIFIED HEREIN, (X) ALL OF THE TERMS AND PROVISIONS OF THE EXISTING CREDIT
AGREEMENT APPLY FOR THE PERIOD PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE,
INCLUDING ANY DETERMINATIONS OF PAYMENT DATES, INTEREST RATES, COMPLIANCE WITH
COVENANTS AND OTHER OBLIGATIONS, ACCURACY OF REPRESENTATIONS AND WARRANTIES,
EVENTS OF DEFAULT OR ANY AMOUNT THAT MAY BE PAYABLE TO THE ADMINISTRATIVE AGENT
OR THE LENDERS (OR THEIR ASSIGNEES OR REPLACEMENTS HEREUNDER), AND (Y) THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT THAT BECAME DUE AND PAYABLE
PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE SHALL, FROM AND AFTER THE SECOND
AMENDMENT EFFECTIVE DATE, CONTINUE TO BE OWING AND BE SUBJECT TO THE TERMS OF
THIS AGREEMENT. ALL REFERENCES IN THE NOTES AND THE OTHER CREDIT DOCUMENTS TO
(I) THE “CREDIT AGREEMENT” SHALL BE DEEMED TO REFER TO THIS AGREEMENT AND
(II) THE “LENDERS” OR A “LENDER” OR TO THE “ADMINISTRATIVE AGENT” SHALL MEAN
SUCH TERMS AS DEFINED IN THIS AGREEMENT. AS TO ALL PERIODS OCCURRING ON OR AFTER
THE SECOND AMENDMENT EFFECTIVE DATE, ALL OF THE COVENANTS SET FORTH IN THE
EXISTING CREDIT AGREEMENT SHALL BE OF NO FURTHER FORCE AND EFFECT (WITH RESPECT
TO SUCH PERIODS), IT BEING UNDERSTOOD THAT (X) ALL OBLIGATIONS OF HOLDINGS,
COMPANY AND THEIR SUBSIDIARIES UNDER THE EXISTING CREDIT AGREEMENT SHALL BE
GOVERNED BY THIS AGREEMENT FROM AND AFTER THE SECOND AMENDMENT EFFECTIVE DATE
AND (Y) THE TERMS, PROVISIONS AND COVENANTS CONTAINED IN THE EXISTING CREDIT
AGREEMENT SHALL CONTINUE TO APPLY FOR ALL PERIODS PRIOR TO THE SECOND AMENDMENT
EFFECTIVE DATE, AND THE EFFECTIVENESS OF THIS AGREEMENT SHALL NOT EXCUSE OR
WAIVE ANY FAILURE TO COMPLY WITH ANY OF THE TERMS, PROVISIONS OR COVENANTS
CONTAINED IN THE EXISTING CREDIT AGREEMENT FOR ANY PERIOD PRIOR TO THE SECOND
AMENDMENT EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED IN THE SECOND AMENDMENT.


(B)           COMPANY, HOLDINGS, THE AGENTS AND THE LENDERS ACKNOWLEDGE AND
AGREE THAT ALL PRINCIPAL, INTEREST, FEES, COSTS, REIMBURSABLE EXPENSES AND
INDEMNIFICATION OBLIGATIONS

36


--------------------------------------------------------------------------------





ACCRUING OR ARISING UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT
WHICH REMAIN UNPAID AND OUTSTANDING AS OF THE SECOND AMENDMENT EFFECTIVE DATE
SHALL BE AND REMAIN OUTSTANDING AND PAYABLE AS AN OBLIGATION UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

SECTION 2.  LOANS AND LETTERS OF CREDIT

2.1.   Term Loans.

(a)   Loan Commitments. Subject to the terms and conditions hereof, each of the
New Term Loan Lenders severally agrees, pursuant to the Second Amendment, to
make on the Second Amendment Effective Date a New Term Loan to Company in an
amount equal to its New Term Loan Commitment; provided that each Continuing
Lender having a New Term Loan Commitment shall make New Term Loans on the Second
Amendment Effective Date by exchanging its Existing Term Loans for New Term
Loans in the manner contemplated by this Section 2.1 and by the Second
Amendment. If any Continuing Lender’s New Term Loan Commitment is greater than
the amount of its Existing Term Loans, such Continuing Lender shall comply with
Section 2.1(b)(ii). Company may make only one borrowing under the New Term Loan
Commitments which shall be made on the Second Amendment Effective Date. Any
amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid may
not be reborrowed. Subject to Sections 2.12, 2.13(a) and 2.14, all amounts owed
hereunder with respect to the New Term Loans shall be paid in full no later than
the Term Loan Maturity Date. Each Lender’s New Term Loan Commitment shall
terminate immediately and without further action on the Second Amendment
Effective Date after giving effect to the funding of such Lender’s New Term Loan
Commitment on such date.

(b)   Borrowing Mechanics for Term Loans.

(i)   Company shall deliver to Administrative Agent a fully executed Funding
Notice for the New Term Loans no later than one (1) Business Day prior to the
Second Amendment Effective Date. Promptly upon receipt by Administrative Agent
of such Funding Notice, Administrative Agent shall notify each Lender of the
proposed borrowing.

(ii)   Each Lender with a New Term Loan Commitment (other than a Continuing
Lender that is exchanging its Existing Term Loans for New Term Loans in
accordance with Section 2.1(a)) shall make its New Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Second Amendment Effective Date, by wire transfer of same day funds in Dollars,
at the Principal Office designated by Administra­tive Agent. Upon satisfaction
or waiver of the conditions precedent specified in Section 3.3, Administrative
Agent shall make the

37


--------------------------------------------------------------------------------




proceeds of the New Term Loans available to Company on the Second Amendment
Effective Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Term Loans received by Administrative Agent from Lenders to
be credited to the account of Company at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by Company.

(iii)   The Interest Period (and the respective Adjusted Eurodollar Rate) in
effect on the Second Amendment Effective Date in respect of the Existing Term
Loans that are being exchanged for New Term Loans on the Second Amendment
Effective Date (the “Current Interest Period”) will continue to be in effect for
such New Term Loans following the Second Amendment Effective Date and will end
on the last day of the Current Interest Period, and for any New Term Loans
funded on the Second Amendment Effective Date the initial Interest Period will
end on the last day of the Current Interest Period and the Adjusted Eurodollar
Rate during such initial Interest Period will equal the Adjusted Eurodollar Rate
applicable to the New Term Loans exchanged for Existing Term Loans during the
Current Interest Period.

2.2.   Revolving Loans.

(a)   Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Company in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b)   Borrowing Mechanics for Revolving Loans.

(i)   Except pursuant to Section 2.4(d) and Section 2.3(b)(iv), Revolving Loans
that are Base Rate Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount.

(ii)   Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent a fully executed Funding Notice no later

38


--------------------------------------------------------------------------------




than 10:00 a.m. (New York City time) at least three Business Days in advance of
the proposed Credit Date in the case of a Eurodollar Rate Loan, and at least one
Business Day in advance of the proposed Credit Date in the case of a Revolving
Loan that is a Base Rate Loan.

(iii)   Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Company.

(iv)   Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Company at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Company.

2.3.   Swing Line Loans.

(a)   Swing Line Loan Commitment. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender hereby agrees to
make Swing Line Loans to Company in the aggregate amount up to but not exceeding
the Swing Line Sublimit; provided, that after giving effect to the making of any
Swing Line Loan, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.3 may be repaid and reborrowed during the Revolving
Commitment Period. Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b)   Borrowing Mechanics for Swing Line Loans.

(i)   Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

39


--------------------------------------------------------------------------------




(ii)   Whenever Company desires that Swing Line Lender make a Swing Line Loan,
Company shall deliver to Administrative Agent a Funding Notice no later than
12:00 p.m. (New York City time) on the proposed Credit Date.

(iii)   Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Company.

(iv)   With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Company), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Company) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Company on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s Pro
Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Company and shall be due under the
Revolving Loan Note issued by Company to Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent of the proceeds of
such Revolving Loans made by

40


--------------------------------------------------------------------------------




Lenders, including the Revolving Loans deemed to be made by Swing Line Lender,
are not sufficient to repay in full the Refunded Swing Line Loans. If any
portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Company from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.

(v)   If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi)   Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are

41


--------------------------------------------------------------------------------




subject to the condition that Swing Line Lender believed in good faith that all
conditions under Section 3.2 to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, were satisfied at the time such Refunded
Swing Line Loans or unpaid Swing Line Loans were made, or the satisfaction of
any such condition not satisfied had been waived by the Requisite Lenders prior
to or at the time such Refunded Swing Line Loans or other unpaid Swing Line
Loans were made; and (2) Swing Line Lender shall not be obligated to make any
Swing Line Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default or (B) at a time when a
Funding Default exists unless Swing Line Lender has entered into arrangements
satisfactory to it and Company to eliminate Swing Line Lender’s risk with
respect to the Defaulting Lender’s participation in such Swing Ling Loan,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

2.4.   Issuance of Letters of Credit and Purchase of Participations Therein.

(a)   Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Company in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $250,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commit­ments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) the Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and
(vi) in no event shall any commercial Letter of Credit (x) have an expiration
date later than the earlier of (1) the Revolving Commitment Termination Date and
(2) the date which is 180 days from the date of issuance of such commercial
Letter of Credit or (y) be issued if such commercial Letter of Credit is
otherwise unacceptable to Issuing Bank in its reasonable discretion. Subject to
the foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default exists, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Company to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.

42


--------------------------------------------------------------------------------


(b)   Notice of Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e).

(c)   Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Company and Issuing
Bank, Company assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully (so long as such beneficiary has complied substantially) with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any

43


--------------------------------------------------------------------------------




liability on the part of Issuing Bank to Company. Notwithstanding anything to
the contrary contained in this Section 2.4(c), Company shall retain any and all
rights it may have against Issuing Bank for any liability arising solely out of
the gross negligence, willful misconduct or bad faith of Issuing Bank.

(d)   Reimbursement by Company of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Company and Administrative Agent, and
Company shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
Issuing Bank prior to 10:00 a.m. (New York City time) on the date such drawing
is honored that Company intends to reimburse Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Funding Notice to Administrative Agent
requesting Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and Company shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.4(d).

(e)   Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Company
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata

44


--------------------------------------------------------------------------------




Share of the Revolving Commitments. Each Lender shall make available to Issuing
Bank an amount equal to its respective participation, in Dollars and in same day
funds, at the office of Issuing Bank specified in such notice, not later than
12:00 p.m. (New York City time) on the first business day (under the laws of the
jurisdiction in which such office of Issuing Bank is located) after the date
notified by Issuing Bank. In the event that any Lender fails to make available
to Issuing Bank on such business day the amount of such Lender’s participation
in such Letter of Credit as provided in this Section 2.4(e), Issuing Bank shall
be entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.4(e) shall be deemed to prejudice the right of any
Lender to recover from Issuing Bank any amounts made available by such Lender to
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence, willful misconduct or bad
faith on the part of Issuing Bank. In the event Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Company in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix B or at such other address as such Lender
may request.

(f)   Obligations Absolute. The obligation of Company to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Company or any Lender may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), Issuing Bank, Lender or any other
Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or of any other Credit Document by

45


--------------------------------------------------------------------------------




any party thereto; (vii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (viii) the fact that an Event of
Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by Issuing Bank under the applicable Letter of Credit shall
not have constituted gross negligence, willful misconduct or bad faith of
Issuing Bank under the circumstances in question.

(g)   Indemnification. Without duplication of any obligation of Company under
Section 10.2 or 10.3, in addition to amounts payable as provided herein, Company
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence, willful misconduct or bad faith of Issuing Bank or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act.

2.5.   Pro Rata Shares; Availability of Funds.

(a)   Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

(b)   Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administra­tive Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify

46


--------------------------------------------------------------------------------




Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.5(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

2.6.   Use of Proceeds. The proceeds of the New Term Loans made on the Second
Amendment Effective Date shall be applied by Company to repay in full the
outstanding principal amount of, and accrued interest on, all Existing Term
Loans of Existing Term Loan Lenders as of the Second Amendment Effective Date.
The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit made
after the Closing Date shall be applied by Company for working capital and
general corporate purposes of Holdings and its Subsidiaries, including Permitted
Acquisitions. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

2.7.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)   Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordation in the Register
shall govern.

(b)   Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register, as in effect at the
close of business on the preceding Business Day, shall be available for
inspection by Company or any Lender at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s

47


--------------------------------------------------------------------------------




Obligations in respect of any Loan. Company hereby designates GSCP to serve as
Company’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Company hereby agrees that, to the extent GSCP serves in
such capacity, GSCP and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c)   Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two Business Days prior to the Second
Amendment Effective Date, or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Second Amendment Effective Date (or, if such notice is
delivered after the Second Amendment Effective Date, promptly after Company’s
receipt of such notice) a Note or Notes to evidence such Lender’s New Term Loan,
Revolving Loan or Swing Line Loan, as the case may be.

2.8.   Interest on Loans.

(a)   Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)   in the case of Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin;

(ii)   in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

(iii)   in the case of Term Loans:

(1) if a Base Rate Loan, at the Base Rate plus 1.25% per annum (provided however
that at such time on or after March 31, 2007 that the Leverage Ratio is less
than 3.5.0:1.0, such Loans shall thereafter bear interest at the Base Rate plus
1.00% per annum); or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 2.25% per
annum (provided

48


--------------------------------------------------------------------------------




however that at such time on or after March 31, 2007 that the Leverage Ratio is
less than 3.5:1.0, such Loans shall thereafter bear interest at the Adjusted
Eurodollar Rate plus 2.00% per annum).

(b)   The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conver­sion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c)   In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each Lender.

(d)   Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the

49


--------------------------------------------------------------------------------




case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e)   Except as otherwise set forth herein, interest on each Loan (i) with
respect to Revolving Loans, shall accrue on a daily basis and shall be payable
in arrears on each Interest Payment Date with respect to interest accrued on and
to each such payment date; (ii) with respect to Term Loans, shall accrue on a
daily basis on and to the March 31st, June 30th, September 30th and
December 31st most recently ended prior to such payment date and shall be
payable in arrears on each Interest Payment Date; (iii) shall accrue on a daily
basis and shall be payable in arrears upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iv) shall accrue on a daily basis and shall be payable in arrears at maturity
of the Loans, including final maturity of the Loans; provided, however, with
respect to any voluntary prepayment of a Base Rate Loan, accrued interest shall
instead be payable on the applicable Interest Payment Date.

(f)   Company agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g)   Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Company.

50


--------------------------------------------------------------------------------




2.9.   Conversion/Continuation.

(a)   Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, Company shall have the option:

(i)   to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Company shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)   Company shall deliver a Conversion/Continuation Notice to Administra­tive
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.

2.10.   Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

51


--------------------------------------------------------------------------------




2.11.   Fees.

(a)   Company agrees to pay to Lenders having Revolving Exposure:

(i)   commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments, and (b) the Total Utilization of Revolving
Commitments, times (2) the Applicable Revolving Commitment Fee Percentage; and

(ii)   letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b)   Company agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i)   a fronting fee equal to 0.125%, per annum, times the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii)   such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges provided to the Company and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

(c)   All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on April 1, July 1, October 1 and January 1 of
each year during the Revolving Commitment Period, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

(d)   In addition to any of the foregoing fees, Company agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12.   Scheduled Payments. The principal amounts of the New Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts

52


--------------------------------------------------------------------------------




set forth below on the dates set forth below (each, an “Installment Date”),
commencing July 1, 2006:

Installment Date

 

 

 

New Term Loan Installments

 

July 1, 2006

 

$

862,500

 

October 1, 2006

 

$

862,500

 

January 1, 2007

 

$

862,500

 

April 1, 2007

 

$

862,500

 

July 1, 2007

 

$

862,500

 

October 1, 2007

 

$

862,500

 

January 1, 2008

 

$

862,500

 

April 1, 2008

 

$

862,500

 

July 1, 2008

 

$

862,500

 

October 1, 2008

 

$

862,500

 

January 1, 2009

 

$

862,500

 

April 1, 2009

 

$

862,500

 

July 1, 2009

 

$

862,500

 

October 1, 2009

 

$

862,500

 

January 1, 2010

 

$

862,500

 

April 1, 2010

 

$

862,500

 

July 1, 2010

 

$

81,937,500

 

October 1, 2010

 

$

81,937,500

 

January 1, 2011

 

$

81,937,500

 

Term Loan Maturity Date

 

$

81,937,500

 

 

53


--------------------------------------------------------------------------------




Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the New Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the New
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

2.13.   Voluntary Prepayments/Commitment Reductions/Call Protection.

(a)   Voluntary Prepayments.

(i)   Any time and from time to time:

(1)        with respect to Base Rate Loans, Company may prepay any such Loans
without penalty or premium on any Business Day in whole or in part, in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount;

(2)        with respect to Eurodollar Rate Loans, subject to Section 2.18(c),
Company may prepay any such Loans without penalty or premium on any Business Day
in whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount; and

(3)        with respect to Swing Line Loans, Company may prepay any such Loans
without penalty or premium on any Business Day in whole or in part in an
aggregate minimum amount of $500,000, and in integral multiples of $100,000 in
excess of that amount.

(ii)   All such prepayments shall be made:

(1)        upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;

54


--------------------------------------------------------------------------------




(2)        upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

(3)        upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

(b)   Voluntary Commitment Reductions.

(i)   Company may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $500,000 in excess of that amount.

(ii)   Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving  Commitment of each Lender proportionately to its Pro
Rata Share thereof.

(c)   New Term Loan Call Protection. In the event that, prior to the first
anniversary of the Second Amendment Effective Date, any New Term Loan Lender
receives a Repricing Prepayment (as defined below), then, at the time thereof,
Company shall pay to such New Term Loan Lender a prepayment premium equal to
1.0% of the amount of such Repricing Prepayment. As used herein, with respect to
any New Term Loan Lender, a “Repricing Prepayment” is the amount of principal of
the New Term Loans of such New Term Loan

55


--------------------------------------------------------------------------------




Lender that is either (a) prepaid by Company substantially concurrently with the
incurrence by Company or any of its Subsidiaries of new replacement term loans
that have interest rate margins lower than the percentages then in effect under
Section 2.8(a)(iii) for the New Term Loans so prepaid or (b) received by such
New Term Loan Lender as a result of the mandatory assignment of such New Term
Loans in the circumstances described in Section 2.23 following the failure of
such New Term Loan Lender to consent to an amendment of this Agreement (other
than the Second Amendment) that would have the effect of reducing the interest
margins with respect to such New Term Loans.

2.14.   Mandatory Prepayments/Commitment Reductions.

(a)   Asset Sales. Except as provided below, no later than the second Business
Day following the date of receipt by Holdings or any of its Subsidiaries of any
Net Asset Sale Proceeds, Company shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to all Net Asset Sale Proceeds. So long as no Default or
Event of Default shall have occurred and be continuing, and to the extent that
aggregate Net Asset Sale Proceeds from the Closing Date through the applicable
date of determination do not exceed $5,000,000, Company shall have the option,
directly or through one or more of its Subsidiaries, to invest Net Asset Sale
Proceeds within one hundred eighty (180) days after receipt thereof in other
assets useful in the business of Company and its Subsidiaries; provided,
however, that as to any Net Asset Sale Proceeds that have not been so invested,
or applied to prepay Loans within one hundred eighty (180) days after such Net
Asset Sale Proceeds were received, Company or one of its Subsidiaries shall
either (i) prepay the Loans and/or permanently reduce the Revolving Commitments
with such Net Asset Sale Proceeds or (ii) have entered into a binding commitment
to invest such Net Asset Sale Proceeds in such assets within 360 days after
receipt thereof.  Pending any such investment or prepayments, all such Net Asset
Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments). Any Net Asset Sale
Proceeds which have not been invested or applied to prepay Loans as required
above within 180 or, if a binding commitment to invest such Net Asset Sale
Proceeds was entered into as provided above, 360 days after receipt shall be
applied to prepay Loans at such time.

(b)   Insurance/Condemnation Proceeds. Except as provided below, no later than
the second Business Day following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Company shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds. So long as no Default or Event of Default shall have occurred and be
continuing, and to the extent that aggregate Net Insurance/Condemnation Proceeds
from the Closing Date through the applicable date of determination do not exceed
$5,000,000, Company shall have the option, directly or through one or more of
its Subsidiaries to invest such Net

56


--------------------------------------------------------------------------------




Insurance/Condemnation Proceeds within one hundred eighty (180) days of receipt
thereof in other assets useful in the business of Holdings and its Subsidiaries,
which investment may include the repair, restoration or replacement of the
applicable assets thereof; provided, however, that as to any Net
Insurance/Condemnation Proceeds that have not been so invested, or applied to
prepay Loans within one hundred eighty (180) days after such Net
Insurance/Condemnation Proceeds were received, Company or one of its
Subsidiaries shall either (i) prepay the Loans and/or permanently reduce the
Revolving Commitments with such Net Insurance/Condemnation Proceeds or (ii) have
entered into a binding commitment to invest such Net Insurance/Condemnation
Proceeds in such assets within 360 days after receipt thereof.  Pending any such
investment or prepayments, all such Net Insurance/Condemnation Proceeds shall be
applied to prepay Revolving Loans to the extent outstanding (without a reduction
in Revolving Commitments). Any Net Insurance/Condemnation Proceeds which have
not been invested or applied to prepay Loans as required above within 180 or, if
a binding commitment to invest such Net Insurance/Condemnation Proceeds was
entered into as provided above, 360 days after receipt shall be applied to
prepay Loans at such time.

(c)   Issuance of Equity Securities. No later than the second Business Day
following the receipt by Holdings of any Cash proceeds from a capital
contribution to, or the issuance of any Capital Stock of, Holdings or any of its
Subsidiaries (other than pursuant to any employee stock or stock option
compensation plan), Company shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to 50% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses; provided, during any period in
which the Leverage Ratio (determined for any such period by reference to the
most recent Compliance Certificate delivered pursuant to
Section 5.1(d) calculating the Leverage Ratio) shall be 5.00:1.00 or less,
Company shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to 25% of such net proceeds.

(d)   Issuance of Debt. No later than the second Business Day following the
receipt by Holdings or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Holdings or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Company shall prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

(e)   Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending in 2007, it being acknowledged that no prepayment from Consolidated
Excess Cash Flow will be

57


--------------------------------------------------------------------------------




required for the Fiscal Year ending in 2006), Company shall, no later than
ninety days after the end of such Fiscal Year, prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to 75% of such Consolidated Excess
Cash Flow; provided, (x) during any period in which the Leverage Ratio
(determined for any such period by reference to the most recent Compliance
Certificate delivered pursuant to Section 5.1(d) calculating the Leverage Ratio)
shall be less than 5.00:1.00 and greater than or equal to 3.25:1.00, Company
shall only be required to make the prepayments and/or reductions otherwise
required hereby in an amount equal to 50% of such Consolidated Excess Cash Flow
and (y) during any period in which the Leverage Ratio (determined for any such
period by reference to the most recent Compliance Certificate delivered pursuant
to Section 5.1(d) calculating the Leverage Ratio) shall be less than 3.25:1.00,
Company shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to 25% of such Consolidated Excess
Cash Flow.

(f)   Revolving Loans and Swing Loans. Company shall from time to time prepay
first, the Swing Line Loans without reduction of Commitments, and second, the
Revolving Loans without reduction of Commitments to the extent necessary so that
the Total Utilization of Revolving Commitments shall not at any time exceed the
Revolving Commitments then in effect.

(g)   Prepayment Certificate. Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Commitments pursuant to Sections
2.14(a) through 2.14(e), Company shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be. In the event that Company shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess, and, if required
by this Section 2.14, shall promptly make an additional prepayment of the Loans
and/or the Revolving Commitments shall be permanently reduced in an amount equal
to such excess.

2.15.   Application of Prepayments/Reductions.

(a)   Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied as specified by Company in
the applicable notice of prepayment; provided, in the event Company fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof without
reduction of Commitments;

58


--------------------------------------------------------------------------------


second, to repay outstanding Revolving Loans to the full extent thereof without
reduction of Commitments; and

third, to prepay the Term Loans to the full extent thereof.

Any prepayment of any Term Loans pursuant to Section 2.13(a) shall be further
applied, at the Company’s option, either (i) first, to such scheduled
prepayments with respect thereto due on the Installment Dates occurring within
the 12 months following such prepayment and, second, on a pro rata basis to
reduce the scheduled remaining Installments of principal on such Term Loan or
(ii) on a pro rata basis to reduce the scheduled remaining Installments of
principal on such Term Loan.

(b)   Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be applied as
follows:

first, to prepay Term Loans on a pro rata basis to the remaining scheduled
Installments of principal of the Term Loans;

second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;

third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;

fifth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such cash collateralization; and

sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.

(c)   Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.18(c).

59


--------------------------------------------------------------------------------




2.16.   General Provisions Regarding Payments.

(a)   All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 noon (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.

(b)   All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d)   Notwithstanding the foregoing provisions hereof, if any
Conver­sion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e)   Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)   Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

(g)   Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administra­tive Agent until the later of (i) the time such
funds become available funds, and (ii) 

60


--------------------------------------------------------------------------------




the applicable next Business Day. Administrative Agent shall give prompt
telephonic notice to Company and each applicable Lender (confirmed in writing)
if any payment is non-conforming. Any non-conforming payment (other than
voluntary payments) may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h)   If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

2.17.   Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that to the extent permitted by law any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by

61


--------------------------------------------------------------------------------




Company to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

2.18.   Making or Maintaining Eurodollar Rate Loans.

(a)   Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto), on
any Interest Rate Determination Date with respect to any Eurodollar Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of Adjusted Eurodollar
Rate, Administrative Agent shall on such date give notice (by telefacsimile or
by telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Company
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conver­sion/Continuation Notice given by Company
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Company.

(b)   Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but
shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the Second Amendment Effective Date which
materially and adversely affect the London interbank market or the position of
such Lender in that market, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (1) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) 

62


--------------------------------------------------------------------------------




the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, Company shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

(c)   Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Company.

(d)   Booking of Eurodollar Rate Loans. Subject to Section 2.21, any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender.

(e)   Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its

63


--------------------------------------------------------------------------------




Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 2.18 and under Section 2.19.

2.19.   Increased Costs; Capital Adequacy.

(a)   Compensation For Increased Costs. In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(a)) shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or governmental authority, in each case that becomes effective after the
Second Amendment Effective Date, or compliance by such Lender with any
guideline, request or directive issued or made after the Second Amendment
Effective Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (ii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b)   Capital Adequacy Adjustment. In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Second Amendment Effective Date of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central

64


--------------------------------------------------------------------------------




bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. No Lender shall be
entitled to request any payment pursuant to this Section 2.19(b) unless such
Lender is generally demanding payment under comparable provisions of its
agreements with similarly situated borrowers. Such Lender shall deliver to
Company (with a copy to Administrative Agent) a written statement, setting forth
in reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

2.20.   Taxes; Withholding, etc.

(a)   Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b)   Withholding of Taxes. If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by any Credit Party to Administrative Agent or any Lender
(which term shall include Issuing Bank for purposes of this Section 2.20(b))
under any of the Credit Documents: (i) Company shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) Company shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of

65


--------------------------------------------------------------------------------




Administrative Agent or such Lender; (iii) the sum payable by such Credit Party
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
Company shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority; provided, no such additional
amount shall be required to be paid to any Lender under clause (iii) above
except to the extent that any change after the Second Amendment Effective Date
(in the case of each Lender listed on the signature pages of the Second
Amendment on the Second Amendment Effective Date) or after the effective date of
the Assignment Agreement pursuant to which such Lender became a Lender (in the
case of each other Lender) in any such requirement for a deduction, withholding
or payment as is mentioned therein shall result in an increase in the rate of
such deduction, withholding or payment from that in effect at the Second
Amendment Effective Date or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender.

(c)   Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Company, on or prior
to the Second Amendment Effective Date (in the case of each Lender listed on the
signature pages of the Second Amendment on the Second Amendment Effective Date)
or on or prior to the date of the Assignment Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of Company or Administrative Agent (each
in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or otherwise reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
documentation pursuant to clause (i) above, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code or otherwise
reasonably requested by Company to establish that such Lender is

66


--------------------------------------------------------------------------------




not subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.20(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service
Form W-8BEN or W-8ECI, or a Certificate re Non-Bank Status and two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or otherwise reasonably
requested by Company to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Company of its inability to deliver any such forms, certificates or
other evidence. Company shall not be required to pay any additional amount to
any Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in the
second sentence of this Section 2.20(c), or (2) to notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, if such Lender shall have satisfied the
requirements of the first sentence of this Section 2.20(c) on the Second
Amendment Effective Date or on the date of the Assignment Agreement pursuant to
which it became a Lender, as applicable, nothing in this last sentence of
Section 2.20(c) shall relieve Company of its obligation to pay any additional
amounts pursuant this Section 2.20 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

2.21.   Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to

67


--------------------------------------------------------------------------------




such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced
and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender in any
material respect; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.21 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described in clause (i) above. A certificate as to the amount of any
such expenses payable by Company pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22.   Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Company so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Company shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance

68


--------------------------------------------------------------------------------




by Company of its obligations hereunder and the other Credit Documents shall not
be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.22. The rights and remedies against a Defaulting
Lender under this Section 2.22 are in addition to other rights and remedies
which Company may have against such Defaulting Lender with respect to any
Funding Default and which Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default.

2.23.   Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Company’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Company
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, Company may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to or simultaneously with the
effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled.

69


--------------------------------------------------------------------------------




Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.

2.24.   Increase in Revolving Commitments. Company may by written notice to
Administrative Agent elect to request on no more than five occasions prior to
the Revolving Commitment Termination Date, an increase to the existing Revolving
Loan Commitments (any such increase, the “New Revolving Commitments”), by an
aggregate amount not in excess of $30,000,000 and not less than $1,000,000
individually. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Company proposes that the New Revolving Commitments shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to Administrative Agent; provided that
only one Business Day’s notice shall be required in connection with any such
increase on the Second Amendment Effective Date and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Lender”) to whom Company proposes any portion of such New Revolving Commitments
be allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the New Revolving Commitments may
elect or decline, in its sole discretion, to provide a New Revolving Commitment.
Such New Revolving Commitments shall become effective as of such Increased
Amount Date; provided that (1) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Revolving
Commitments; (2) Company and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 6.8 as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Revolving
Commitments; (3) the New Revolving Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by Company, the New Revolving
Lender and Administrative Agent, and each of which shall be recorded in the
Register and each New Revolving Lender shall be subject to the requirements set
forth in Section 2.20(c); (4) Company shall make any payments required pursuant
to Section 2.18(c) in connection with the New Revolving Commitments; and
(5) Company shall deliver or cause to be delivered any documents reasonably
requested by Administrative Agent in connection with any such transaction.

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Lenders, and
each of the New Revolving Lenders shall purchase from each of the Revolving Loan
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Loan
Lenders and New Revolving Lenders ratably in accordance with their Revolving
Loan Commitments after giving effect to the addition of such New Revolving
Commitments to the

70


--------------------------------------------------------------------------------




Revolving Loan Commitments, (b) each New Revolving Commitment shall be deemed
for all purposes a Revolving Loan Commitment and each Loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Lender shall become a Lender with respect to the New
Revolving Commitment and all matters relating thereto.

Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof the New Revolving
Commitments and the New Revolving Lenders.

The terms and provisions of the New Revolving Loans shall be identical to the
Revolving Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.24.

SECTION 3.  CONDITIONS PRECEDENT

3.1.   Closing Date. The obligation of any Lender to make a Credit Extension
under the Existing Credit Agreement on the Closing Date was subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date. Solely for purposes of the historical
conditions set forth in this Section 3.1, capitalized terms used in this
Section 3.1 and defined in the Existing Credit Agreement shall have the meanings
specified in the Existing Credit Agreement as applicable as of the Closing Date.

(a)   Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by each
applicable Credit Party for each Lender.

(b)   Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents and the Related Agreements to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
(or the equivalent) from the

71


--------------------------------------------------------------------------------




applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

(c)   Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries, both before and after giving
effect to the Acquisition, shall be as set forth on Schedule 4.1.

(d)   Capitalization of Holdings and Company. On or before the Closing Date,
Holdings or its parent entity shall have issued (i) common equity in Holdings or
such parent entity to Permitted Holders of not less than $100,000,000 and
(ii) preferred equity in Holdings to the Seller and other investors reasonably
acceptable to the Lenders of not less than $125,000,000, all on terms and
conditions reasonably satisfactory to the Lenders (the “Equity Financing”) and
the Company shall have received the proceeds thereof from Holdings and the gross
proceeds of the Senior Subordinated Notes in an aggregate principal amount not
less than $320,000,000 which, together with the proceeds from borrowings made on
the Closing Date pursuant to this Agreement, shall be sufficient to consummate
the Acquisition and pay all related fees, commissions and expenses. The terms of
the Equity Financing and the agreements relating thereto, to the extent relevant
to the financing pursuant to this Agreement, shall be reasonably satisfactory in
all material respects to Administrative Agent.

(e)   Consummation of Transactions Contemplated by Related Agreements.

(i)   (1) All conditions to the issuance and sale of the Senior Subordinated
Notes shall have been satisfied or the fulfillment of any such conditions shall
have been waived with the consent of Administrative Agent, (2) the terms of the
Senior Subordinated Note Documents shall be reasonably satisfactory in all
respects to Administrative Agent and its counsel, and (3) Company shall have
issued $320,000,000 in aggregate face value of the Senior Subordinated Notes.

(ii)   (1) The structure utilized to consummate the Acquisition, the terms
thereof, the costs and expenses incurred in connection therewith, the pro forma
capitalization of the Company after giving effect to the Acquisition and the
definitive documentation relating thereto shall be in form and substance
reasonably satisfactory to Administrative Agent, (2) the Purchase Agreement
shall be in full force and effect on the Closing Date, (3) the Acquisition shall
have been consummated pursuant to the Purchase Agreement, and (4) all conditions
precedent to the consummation of the Acquisition shall have been satisfied or,
with the prior approval of Administrative Agent, waived.

72


--------------------------------------------------------------------------------


(iii)   There shall not exist (pro forma for the Acquisition and the financing
thereof) any default or event of default under any of the Credit Documents, or
under any other material Indebtedness of the Company or its Subsidiaries.

(iv)   Administrative Agent shall have received a fully executed or conformed
copy of each Related Agreement and any documents executed in connection
therewith.

(f)   Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness listed in Part A of
Schedule 6.1, (ii) terminated any commitments to lend or make other extensions
of credit thereunder, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness listed
in Part A of Schedule 6.1 or other obligations of Holdings and its Subsidiaries
thereunder being repaid on the Closing Date, and (iv) made arrangements
satisfactory to Administrative Agent with respect to the cancellation of any
letters of credit outstanding thereunder or the issuance of Letters of Credit to
support the obligations of Holdings and its Subsidiaries with respect thereto.

(g)   Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(h)   Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Credit Documents and the Related Agreements (except for any Governmental
Authorizations or consents the absence of which could not reasonably be expected
to have a Material Adverse Effect) and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent Governmental Authority
which would restrain, prevent or otherwise impose materially adverse conditions
on the transactions contemplated by the Credit Documents or the Related
Agreements or the financing thereof and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

(i)   Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

73


--------------------------------------------------------------------------------


 

(i)   evidence reasonably satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including, without limitation, their
obligations to execute and deliver originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);

(ii)   a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

(iii)   opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party is organized
as Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

(iv)   evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(i) a Landlord Personal Property Collateral Access Agreement executed by the
landlord of any Leasehold Property and by the applicable Credit Party and
(ii) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent; and

(v)   evidence satisfactory to the Collateral Agent that Company has retained,
at its sole cost and expense, a service provider acceptable to the Collateral
Agent for the tracking of all such financing statements and notification to the
Collateral Agent, of, among other things, the upcoming lapse or expiration
thereof.

(j)   Environmental Reports. Administrative Agent shall have received reports
and other information concerning any environmental liabilities as are delivered
by Seller under

74


--------------------------------------------------------------------------------


 

the Purchase Agreement, in form, scope and substance reasonably satisfactory to
Administrative Agent.

(k)   Financial Statements; Projections. Lenders shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro forma consolidated
and consolidating balance sheets of Holdings and its Subsidiaries as at the
Closing Date, and reflecting the consummation of the Acquisition, the related
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance reasonably satisfactory to Administrative Agent,
and (iii) the Projections.

(l)   Evidence of Insurance. Collateral Agent shall have received a certificate
from Company’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of Lenders, as additional insured and loss payee thereunder to the extent
required under Section 5.5.

(m)   Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinion of Schulte Roth & Zabel LLP, special New York counsel for the Credit
Parties, substantially in the form of Exhibit D and as to such other matters as
Administrative Agent or Syndication Agent may reasonably request, dated as of
the Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(n)   Fees. Company shall have paid to Syndication Agent, Administrative Agent
and Documentation Agent, the fees payable on the Closing Date referred to in
Section 2.11(d).

(o)   Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Company dated the Closing Date and
addressed to Syndication Agent, Administrative Agent and Lenders, and in form,
scope and substance reasonably satisfactory to Administrative Agent, with
appropriate attachments and demonstrating that the Company and its Subsidiaries,
taken as a whole, are, and after giving effect to the consummation of the
Acquisition, will be Solvent.

(p)   Closing Date Certificate. Holdings and Company shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(q)   Credit Rating. The credit facilities provided for under this Agreement
shall have been assigned a credit rating by either S&P and/or Moody’s.

75


--------------------------------------------------------------------------------


 

(r)   Closing Date. Lenders shall have made the Term Loans to Company on or
before March 31, 2005.

(s)   No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Acquisition, the financing thereof or any of the other
transactions contemplated by the Credit Documents or the Related Agreements, or
that could reasonably be expected to have a Material Adverse Effect.

(t)   Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.

(u)   Minimum EBITDA; Maximum Total Leverage. The pro forma Consolidated
Adjusted EBITDA of the Company, after giving effect to the Acquisition, for the
twelve-month period ended December 31, 2004 shall not be less than $107.4
million. The ratio of pro forma Consolidated Total Debt to pro forma
Consolidated Adjusted EBITDA, after giving effect to the Acquisition, for the
twelve-month period ended December 31, 2004, shall not be greater than
6.20:1.00.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

3.2.  Conditions to Each Credit Extension.

(a)   Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Second Amendment Effective Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

(i)   Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii)   as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects

76


--------------------------------------------------------------------------------


 

on and as of that Credit Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date;

(iii)   as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;

(iv)   on or before the date of issuance of any Letter of Credit,
Administra­tive Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit; and

(v)   after giving effect to such Credit Extension and the anticipated use of
proceeds thereof, the aggregate Cash and Cash Equivalents of Holdings and its
Subsidiaries will not exceed $10,000,000.

(b)   Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith.

3.3.  Conditions to Obligation to Fund the New Term Loan Commitments on the
Second Amendment Effective Date.  The obligation of any New Term Loan Lender to
make a Credit Extension under this Agreement on the Second Amendment Effective
Date is subject to the satisfaction, or waiver in accordance with Section 10.5,
of the following conditions on or before the Second Amendment Effective Date:


(A)           CREDIT DOCUMENTS. ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE
SECOND AMENDMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
COMPANY, HOLDINGS, EACH OTHER GUARANTOR, THE AGENTS, THE ISSUING BANK, THE
REQUISITE LENDERS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AND THE
CONTINUING LENDERS, (II) IF REQUESTED BY ANY LENDER MAKING A NEW TERM LOAN ON
THE SECOND AMENDMENT EFFECTIVE DATE, A NEW TERM LOAN NOTE SUBSTANTIALLY IN THE
FORM OF EXHIBIT B-1, (III) THE REAFFIRMATION AGREEMENT, EXECUTED AND

77


--------------------------------------------------------------------------------


 


DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH GRANTOR UNDER THE PLEDGE AND
SECURITY AGREEMENT AND EACH GUARANTOR AND (IV) SUFFICIENT COPIES OF EACH CREDIT
DOCUMENT EXECUTED AND DELIVERED BY EACH APPLICABLE CREDIT PARTY FOR EACH LENDER.


(B)           ORGANIZATIONAL DOCUMENTS; INCUMBENCY. ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I)  COPIES OF EACH ORGANIZATIONAL DOCUMENT EXECUTED AND DELIVERED
BY EACH CREDIT PARTY, AS APPLICABLE, AND, TO THE EXTENT APPLICABLE, CERTIFIED AS
OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL OFFICIAL, EACH DATED THE SECOND
AMENDMENT EFFECTIVE DATE OR A RECENT DATE PRIOR THERETO OR, IF THERE HAS BEEN NO
CHANGE IN SUCH ORGANIZATIONAL DOCUMENTS SINCE THE CLOSING DATE, A CERTIFICATE OF
THE SECRETARY OR ASSISTANT SECRETARY OF SUCH CREDIT PARTY TO THAT EFFECT;
(II) SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF SUCH CREDIT PARTY
EXECUTING THE CREDIT DOCUMENTS TO WHICH IT IS A PARTY; (III) RESOLUTIONS OF THE
BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY OF EACH CREDIT PARTY APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS ASSETS MAY
BE BOUND AS OF THE SECOND AMENDMENT EFFECTIVE DATE, CERTIFIED AS OF THE SECOND
AMENDMENT EFFECTIVE DATE BY ITS SECRETARY OR AN ASSISTANT SECRETARY AS BEING IN
FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT; (IV) A GOOD STANDING
CERTIFICATE FROM THE APPLICABLE GOVERNMENTAL AUTHORITY OF EACH CREDIT PARTY’S
JURISDICTION OF INCORPORATION, ORGANIZATION OR FORMATION AND IN EACH
JURISDICTION IN WHICH IT IS QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY
TO DO BUSINESS, EACH DATED A RECENT DATE PRIOR TO THE SECOND AMENDMENT EFFECTIVE
DATE; AND (V) SUCH OTHER DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST IN WRITING.


(C)           LETTER OF DIRECTION. ON OR PRIOR TO THE SECOND AMENDMENT EFFECTIVE
DATE, COMPANY SHALL HAVE DELIVERED TO LEAD ARRANGER AND ADMINISTRATIVE AGENT A
LETTER OF DIRECTION WITH RESPECT TO THE PROCEEDS OF THE NEW TERM LOANS.


(D)           CONSENTS AND APPROVALS. ALL NECESSARY GOVERNMENTAL, SHAREHOLDER
AND THIRD-PARTY APPROVALS AND CONSENTS NECESSARY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN RECEIVED OR WAIVED AND SHALL BE
IN FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED
WITHOUT ANY ACTION BEING TAKEN BY ANY APPLICABLE AUTHORITY.


(E)           COLLATERAL QUESTIONNAIRE. COLLATERAL AGENT SHALL HAVE RECEIVED
FROM COMPANY AND EACH APPLICABLE GUARANTOR AN UPDATED COLLATERAL QUESTIONNAIRE
DATED THE SECOND AMENDMENT EFFECTIVE DATE AND EXECUTED BY AN AUTHORIZED OFFICER
OF EACH CREDIT PARTY, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED THEREBY,
INCLUDING THE RESULTS OF A RECENT SEARCH, BY A PERSON REASONABLY SATISFACTORY TO
COLLATERAL AGENT, OF ALL EFFECTIVE UCC FINANCING STATEMENTS (OR EQUIVALENT
FILINGS) MADE WITH RESPECT TO ANY PERSONAL OR MIXED PROPERTY OF ANY CREDIT PARTY
IN THE JURISDICTIONS SPECIFIED IN THE COLLATERAL QUESTIONNAIRE, TOGETHER WITH
COPIES OF ALL SUCH FILINGS DISCLOSED BY SUCH SEARCH.

78


--------------------------------------------------------------------------------


 


(F)            EVIDENCE OF INSURANCE. ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE FROM COMPANY’S INSURANCE BROKER OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
SECTION 5.5 IS IN FULL FORCE AND EFFECT AND THAT COLLATERAL AGENT, FOR THE
BENEFIT OF LENDERS HAS BEEN NAMED AS ADDITIONAL INSURED AND LOSS PAYEE
THEREUNDER TO THE EXTENT REQUIRED UNDER SECTION 5.5.


(G)           OPINIONS OF COUNSEL TO CREDIT PARTIES. LENDERS AND THEIR
RESPECTIVE COUNSEL SHALL HAVE RECEIVED AN ORIGINALLY EXECUTED COPY OF THE
FAVORABLE WRITTEN OPINION OF SCHULTE ROTH & ZABEL LLP, SPECIAL NEW YORK COUNSEL
FOR THE CREDIT PARTIES, ADDRESSED TO THE AGENTS AND THE LENDERS SUBSTANTIALLY IN
THE SAME FORM AND SUBSTANCE AS THE OPINION DELIVERED IN CONNECTION WITH THE
CLOSING UNDER THE EXISTING CREDIT AGREEMENT.


(H)           FEES. ALL COSTS, FEES, EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE LEGAL FEES AND EXPENSES, TITLE PREMIUMS AND RECORDING TAXES AND FEES)
AND OTHER COMPENSATION PAYABLE TO LEAD ARRANGER AND ADMINISTRATIVE AGENT SHALL
HAVE BEEN PAID TO THE EXTENT DUE.


(I)            SECOND AMENDMENT EFFECTIVE DATE SOLVENCY CERTIFICATE. ON THE
SECOND AMENDMENT EFFECTIVE DATE, ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
SECOND AMENDMENT EFFECTIVE DATE SOLVENCY CERTIFICATE FROM COMPANY DATED THE
SECOND AMENDMENT EFFECTIVE DATE AND ADDRESSED TO ADMINISTRATIVE AGENT AND
LENDERS, AND IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, WITH APPROPRIATE ATTACHMENTS AND DEMONSTRATING THAT AFTER
GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, ARE AND WILL BE SOLVENT.


(J)            SECOND AMENDMENT EFFECTIVE DATE CERTIFICATE. HOLDINGS AND COMPANY
SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT AN ORIGINALLY EXECUTED SECOND
AMENDMENT EFFECTIVE DATE CERTIFICATE, TOGETHER WITH ALL ATTACHMENTS THERETO.


(K)           NO LITIGATION. THERE SHALL NOT EXIST ANY ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING OR OTHER LEGAL OR REGULATORY
DEVELOPMENT, PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY, THAT SINGLY OR IN THE AGGREGATE MATERIALLY IMPAIRS THE
TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS OR THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(L)            COMPLETION OF PROCEEDINGS. ALL LIMITED LIABILITY COMPANY,
PARTNERSHIP, CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT AND ITS COUNSEL, AND ADMINISTRATIVE AGENT AND
SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED
COPIES OF SUCH DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

79


--------------------------------------------------------------------------------


 

Each Lender, by delivering its signature page to the Second Amendment and/or
funding a Loan on the Second Amendment Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Second Amendment Effective Date.

3.4.  Effect of Agreement on Other Credit Documents.  By its signature on the
Existing Credit Agreement or on the Second Amendment, each Credit Party
acknowledges and agrees that this Agreement is a valid amendment of the Existing
Credit Agreement made in accordance with the terms thereof and binding against
such Credit Party and that each Credit Document (other than this Agreement)
shall continue to be valid and binding against such Credit Party and its assets
and properties as of and after the Second Amendment Effective Date (with any
references to the Existing Credit Agreement in any such Credit Document
construed as references to this Agreement).

SECTION 4.  REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date (including the Second Amendment Effective Date), that the following
statements are true and correct (it being understood that (i) any
representations and warranties made on and as of a Credit Date other than the
Closing Date shall be true and correct to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date and
(ii) the representations and warranties made on the Second Amendment Effective
Date are deemed to be made concurrently with the consummation of the
transactions contemplated hereby):

4.1.  Organization; Requisite Power and Authority; Qualification.  Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

80


--------------------------------------------------------------------------------


 

4.2.  Capital Stock and Ownership.  The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the Closing Date,
there was no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there was no membership interest or other Capital Stock of Holdings or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
Acquisition.

4.3.  Due Authorization.  The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4.  No Conflict.  The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries, except in the case of clauses (i) and
(iii) to the extent such violation could not reasonably be expected to have a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral  Agent, on behalf of
Secured Parties); or (d) require, as of the Closing Date, any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
any such approval or consent (i) which was obtained on or before the Closing
Date and disclosed in writing to Lenders or (ii) where the failure to obtain
such approval or consent would not be reasonably expected to have a Material
Adverse Effect.

4.5.  Governmental Consents.  The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except as have been
obtained or made and are in full force and effect and except for

81


--------------------------------------------------------------------------------


 

filings and recordings with respect to the Collateral made, or otherwise
delivered to Collateral Agent for filing and/or recordation, as of the Closing
Date, except for registrations, consents, approvals, notices or actions the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

4.6.  Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7.  Historical Financial Statements.  The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to the absence of footnotes and changes
resulting from audit and normal year-end adjustments. As of the Closing Date,
any contingent liability or liability for taxes, long-term leases or unusual
forward or long-term commitments of Holdings and its Subsidiaries which in any
such case is material in relation to the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole
has been reflected in the most recent Historical Financial Statements or the
notes thereto to the extent required by GAAP or otherwise disclosed in a
Schedule hereto.

4.8.  Projections.  On and as of the Closing Date, the Projections of Holdings
and its Subsidiaries for the period Fiscal Year 2005 through and including
Fiscal Year 2008 (the “Projections”) were based on good faith estimates and
assumptions made by the management of Holdings believed to be reasonable at the
time made; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

4.9.  No Material Adverse Change.  Since April 2, 2004, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10.  Intentionally Omitted.

4.11.  Adverse Proceedings, etc.  There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in violation
of any applicable laws (including

82


--------------------------------------------------------------------------------


 

Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Governmental Authority that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

4.12.  Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
federal and other material tax returns and reports of Holdings and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Holdings knows of no proposed
tax assessment against Holdings or any of its Subsidiaries which is not being
actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.13.  Properties.

(a)   Title. Each of Holdings and its Subsidiaries (i) has good, sufficient and
legal title to (in the case of fee interests in real property) or valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (ii) is the owner of (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9 and
except for such disposals or defects that neither individually nor in the
aggregate could reasonably be expected to have a Material Adverse Effect. All
such properties and assets are free and clear of Liens, except Permitted Liens.

(b)   Real Estate. Schedule 4.13 contains a true, accurate and complete list of
(i) all Real Estate Assets located within the United States as of the Closing
Date, (ii) all Real Estate Assets with a monthly lease payment of $10,000 or
more located outside of the United States as of November 30, 2004, (iii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party located in the United States as of
the Closing Date, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment and (iv) all leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) with a monthly lease payment of $10,000 or more
affecting each Real Estate Asset of any Credit Party located outside of the
United States as of

83


--------------------------------------------------------------------------------


 

November 30, 2004, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Each agreement listed in clauses (iii) and
(iv) of the immediately preceding sentence is in full force and effect and
Holdings and its Subsidiaries do not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

4.14.  Environmental Matters.  Except as set forth in Schedule 4.14: (i) neither
Holdings nor any of its Subsidiaries nor any of their respective Facilities or
operations have received a written order, consent decree or settlement agreement
that remains outstanding from any Person relating to any Environmental Law in
effect during the term of this Agreement or any Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (ii) to Holdings’ or its Subsidiaries’ knowledge,
neither Holdings nor any of its Subsidiaries has received any letter or request
for information under Section 104 of the Comprehensive Environmen­tal Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law;
(iii) there are and, to each of Holdings’ and its Subsidiaries’ knowledge, there
have been, no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; (iv) neither
Holdings nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has operated a facility to
treat Hazardous Materials; (v) none of Holdings’ or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except in compliance in all material respects with applicable
Environmental Laws; (vi) to Holdings’ or its Subsidiaries’ knowledge, compliance
with Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect; (vii) to Holdings’ or its
Subsidiaries’ knowledge, there exists no Release of Hazardous Materials at any
Facility or any Hazardous Materials Activity in violation of Environmental Laws,
which individually or in the aggregate, could reasonably be expected to have, a
Material Adverse Effect.

4.15.  No Defaults.  Neither Holdings nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

84


--------------------------------------------------------------------------------


 

4.16.       Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and, to the knowledge of Holdings and its Subsidiaries, no defaults
currently exist thereunder.

4.17.       Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness. Neither Holdings
nor any of its Subsidiaries is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18.       Margin Stock. Neither Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
said Board of Governors.

4.19.       Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the knowledge of Holdings and
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the knowledge of Holdings and Company, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
Holdings or any of its Subsidiaries, and (c) to the knowledge of Holdings and
Company, no union representation question existing with respect to the employees
of Holdings or any of its Subsidiaries and, to the knowledge of Holdings and
Company, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.20.       Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan in all material respects. Except as set forth
on Schedule 4.20, each Employee Benefit Plan which is intended to qualify

85


--------------------------------------------------------------------------------




 

under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur. Except to the extent required under Section 4980B of the
Internal Revenue Code or similar state laws, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates (other than life insurance policies for
terminated employees in the ordinary course of business consistent with past
practice). The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates, (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan in
an amount that could reasonably be expected to have a Material Adverse Effect.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, none of Holdings, its Subsidiaries or their
respective ERISA Affiliates would become subject to any material liability under
ERISA if Holdings, its Subsidiaries or any of their respective ERISA Affiliates
were to withdraw completely (within the meaning of Section 4203 of ERISA) from
all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA. Holdings, each of its Subsidiaries and each of their
ERISA Affiliates have complied in all material respects with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21.       Certain Fees. No broker’s or finder’s fee or commission will be
payable by or on behalf of Sponsor, Holdings or Company with respect hereto or
any of the transactions contemplated hereby.

4.22.       Solvency. The Credit Parties, taken as a whole, are and, upon the
incurrence of any Obligation by such Credit Parties on any date on which this
representation and warranty is made, will be, Solvent.

4.23.       Related Agreements.

(a)   Delivery. Holdings and Company have delivered to Administrative Agent
complete and correct copies of (i) each Related Agreement and of all exhibits
and schedules

86


--------------------------------------------------------------------------------




 

thereto as of the Closing Date and (ii) copies of any material amendment,
restatement, supplement or other modification to or waiver of each Related
Agreement entered into after the Closing Date.

(b)   Representations and Warranties. Except to the extent otherwise expressly
set forth in this Agreement or the applicable Related Agreement or in the
schedules to this Agreement or the applicable Related Agreement, and subject to
the qualifications set forth therein, each of the representations and warranties
given by Holdings or Finance Sub in any Related Agreement is true and correct in
all material respects as of the Closing Date (or as of any earlier date to which
such representation and warranty specifically relates). Notwithstanding anything
in the Related Agreement to the contrary, the representations and warranties of
Holdings set forth in this Section 4.23 shall, solely for purposes hereof,
survive the Closing Date for the benefit of Lenders.

(c)   Governmental Approvals. Except as set forth on Schedule 4.23, as of the
Closing Date, all Governmental Authorizations and all other authorizations,
approvals and consents of any other Person required by the Related Agreements or
to consummate the Acquisition had been obtained and were in full force and
effect.

(d)   Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the transactions set forth in the Related Agreements
have been duly satisfied or, with the consent of Administrative Agent, waived,
and (ii) the transactions contemplated by Related Agreements have been
consummated in accordance with the Related Agreements and all applicable laws.

4.24.       Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.25.       Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contained (as of the date such Credit Document or other document, certificate or
statement was so furnished) any untrue statement of a material fact or omitted
to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or

87


--------------------------------------------------------------------------------




 

therein (taken as a whole) not misleading in light of the circumstances in which
the same were made. As of the Closing Date, there are no facts known (or which
should upon the reasonable exercise of diligence be known) to Holdings or
Company (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

4.26.       Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5.  AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations) and cancellation or expiration or
cash-collateralization, in a manner satisfactory to the Administrative Agent, of
all Letters of Credit, each Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 5.

5.1.         Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent, Lead Arrangers and Lenders:

(a)   Monthly Reports. As soon as available, and in any event within 30 days
after the end of each month ending after the Closing Date, the consolidated
balance sheet of Company and its Subsidiaries as at the end of such month and
the related consolidated statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared on a
monthly basis, all in reasonable detail, together with a Financial Officer
Certification with respect thereto;

88


--------------------------------------------------------------------------------




(b)   Quarterly Financial Statements. As soon as available, and in any event
within 45 days (or such shorter period in which Holdings or Company shall have
filed its Quarterly Report on Form 10-Q) after the end of each of the first
three Fiscal Quarters of each Fiscal Year, the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the correspond­ing figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c)   Annual Financial Statements. As soon as available, and in any event within
90 days (or such shorter period in which Holdings or Company shall have filed
its Annual Report on Form 10-K) after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of Company and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by Company, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consoli­dated
financial statements fairly present, in all material respects, the consolidated
financial position of Company and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicat­ed
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial state­ments) and that the examination
by such accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
the Credit Documents, (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, and (3) that nothing has
come to their attention that causes them to believe that the information
contained in any Compliance Certificate is not correct or that the matters set
forth in such Compliance Certificate are not stated in accordance with the terms
hereof;

89


--------------------------------------------------------------------------------




 

(d)   Compliance Certificate. Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

(e)   Statements of Reconciliation after Change in Accounting Principles. If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for the most recent prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f)   Notice of Default. Promptly upon any senior officer of Holdings or Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;

(g)   Notice of Litigation. Promptly upon any senior officer of Holdings or
Company obtaining knowledge of (i) the institution of, or non-frivolous written
threat of, any Adverse Proceeding not previously disclosed in writing by Company
to Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consumma­tion of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Holdings or
Company to enable Lenders and their counsel to evaluate such matters;

(h)   ERISA. (i) Promptly upon becoming aware of the occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable

90


--------------------------------------------------------------------------------




promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i)   Financial Plan. As soon as practicable and in any event no later than
thirty days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each month of the
first such Fiscal Year covered in such Financial Plan, (iii) forecasts
demonstrating projected compliance with the requirements of Section 6.8 through
the final maturity date of the Loans and (iv) forecasts demonstrating adequate
liquidity through the final maturity date of the Loans without giving effect to
any additional debt or equity offerings not reflected in the Projections,
together, in each case, with an explanation of the assumptions on which such
forecasts are based all in form and substance reasonably satisfactory to Agents;

(j)   Insurance Report. As soon as practicable and in any event by the last day
of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;

(k)   Notice of Change in Board of Directors. With reasonable promptness,
written notice of any change in the Board of Directors of Holdings or Company;

(l)   Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that could reasonably be
expected to have a Material Adverse Effect or (ii) any new Material Contract is
entered into, a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Administrative Agent (to the
extent such delivery is permitted by the terms of any such Material Contract,
provided, no such prohibition on delivery shall be effective if it were
bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;

91


--------------------------------------------------------------------------------




 

(m)   Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(n)   Information Regarding Collateral. (a)  Company will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure or (iii) in any
Credit Party’s Federal Taxpayer Identification Number. Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Company also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

(o)   Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that all
Uniform Commercial Code financing statements (including fixtures filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified in the Collateral Questionnaire or in the Officer’s
Certificate updating such Collateral Questionnaire pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(p)   Notices to or from Holders of Subordinated Indebtedness. Copies of all
notices, reports, certificates and other information furnished to or received
from any of the holders of Subordinated Indebtedness or any other agent or
representative of such holders (including any notices or other documents
relating to any default or potential default under the Senior Subordinated Note
Documents, but in any event excluding routine notices, reports and certificates
of an administrative nature), in each case promptly after the same are so
furnished or received; furthermore, on the date of the occurrence thereof under
the Senior Subordinated Note Documents, notice that any or all of the
obligations under the Senior Subordinated Note Documents have been accelerated;
and

92


--------------------------------------------------------------------------------




 

(q)   Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders (acting in such
capacity) generally or by any Subsidiary of Holdings to its security holders
other than Holdings or another Subsidiary of Holdings, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.

5.2.         Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (i) its existence and (ii) all rights
and franchises, licenses and permits, except in the case of clause (ii) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided, no Credit Party or any of its Subsidiaries
shall be required to preserve any such existence, right, franchise, license or
permit if such Person’s Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof will not materially and adversely affect such Person
or the Lenders.

5.3.         Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all liabilities
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

5.4.         Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of

93


--------------------------------------------------------------------------------




Holdings and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

5.5.         Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name Collateral
Agent, on behalf of Lenders, as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to Collateral Agent, that names Collateral Agent, on behalf of
Lenders, as the loss payee thereunder and provides for at least thirty days’
prior written notice to Collateral Agent of any modification or cancellation of
such policy.

5.6.         Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Credit
Party and any of its respective Subsidiaries, to inspect, copy and take extracts
from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants, all upon prior reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.

5.7.         Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

5.8.         Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the

94


--------------------------------------------------------------------------------




requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

5.9.         Environmental.

(a)   Environmental Disclosure. Holdings will deliver to Administrative Agent
and Lenders:

(i)   promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Holdings or any other Person in response
to (A) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims  which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(ii)   as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any written request for
information from any governmental agency identifying Holdings or any of its
Subsidiaries as potentially responsible for any Hazardous Materials Activity;

(iii)   prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional obligations or requirements under any
Environmental Laws that would be reasonably expected to have a Material Adverse
Effect; and

95


--------------------------------------------------------------------------------




 

(iv)   with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9.

(b)   Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.10.       Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) promptly cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(i), and 3.1(l). In the event that any Person becomes a
Foreign Subsidiary of Company, and the ownership interests of such Foreign
Subsidiary are owned by Company or by any Domestic Subsidiary thereof, Company
shall, or shall cause such Domestic Subsidiary to, deliver all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.1(b)(i), (iv) and (v), and Company shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(i)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests. With respect to each
such Subsidiary, Company shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Company, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedules 4.1 and
4.2 for all purposes hereof.

5.11.       Additional Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset, or a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset, and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party, promptly but in any event not more than 60 days (i) after
acquiring such Material Real Estate Asset (in the case of any Material Real
Estate Asset owned by a Credit Party) or (ii) after request by the Collateral
Agent (in the case of any Material Real Estate Asset leased by a Credit Party),
shall take all such actions and execute and deliver, or

96


--------------------------------------------------------------------------------




cause to be executed and delivered, all such mortgages, documents, instruments,
agreements, title policies, landlord waivers and/or estoppels, reports, opinions
and certificates, which may include items similar to those described in Sections
3.1(i) and 3.1(j), with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority Lien in such
Material Real Estate Assets. In addition to the foregoing, Company shall, at the
request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.

5.12.       Interest Rate Protection. No later than 90 days following the
Closing Date and at all times thereafter, Company shall maintain, or caused to
be maintained, in effect one or more Interest Rate Agreements for a term of not
less than three years and otherwise in form and substance reasonably
satisfactory to Administrative Agent, which Interest Rate Agreements shall
effectively limit the Unadjusted Eurodollar Rate Component of the interest costs
to Company with respect to an aggregate notional principal amount of not less
than 50% of the aggregate principal amount of Term Loans outstanding from time
to time (based on the assumption that such notional principal amount was a
Eurodollar Rate Loan with an Interest Period of three months).

5.13.       Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings and
its Domestic Subsidiaries and all of the outstanding Capital Stock of Company
and its Domestic Subsidiaries and first-tier Foreign Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).

5.14.       Non-Consolidation. Unless otherwise consented to by Agents or
Requisite Lenders, Holdings will and will cause each of its Subsidiaries to: 
(i)  maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(except pursuant to cash management systems reasonably acceptable to the
Administrative Agent); and (iii) provide that its Board of Directors or other
analogous governing body will hold all appropriate meetings to authorize and
approve such entity’s actions, which meetings will be separate from those of
other entities.

 

97


--------------------------------------------------------------------------------


SECTION 6.  NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification Obligations) and cancellation or expiration or
cash-collateralization, in a manner satisfactory to the Administrative Agent, of
all Letters of Credit, such Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

6.1.   Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a)   the Obligations;

(b)   (i) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary;
(ii) Indebtedness of any Subsidiary of Company that is not a Guarantor to
Company or any Subsidiary of Company in an aggregate principal amount that,
together with Indebtedness under the proviso of Section 6.1(h), does not exceed
$7,500,000 at any time; and (iii) Indebtedness of Company or any Guarantor
Subsidiary to any Subsidiary of Company that is not a Guarantor; provided,
(A) all such Indebtedness under this clause (b) shall be evidenced by promissory
notes and all such notes shall be subject to a First Priority Lien pursuant to
the Pledge and Security Agreement (except to the extent that the Indebtedness is
owed to a Foreign Subsidiary), (B) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (C) any payment by any such Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to Company or to any of its
Subsidiaries for whose benefit such payment is made;

(c)   the Senior Subordinated Notes in an aggregate principal amount not to
exceed $320,000,000;

(d)   Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Company or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

98


--------------------------------------------------------------------------------




(e)   Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f)   Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(g)   guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(h)   guaranties by Company of Indebtedness of a Subsidiary and guaranties by a
Subsidiary of Company of Indebtedness of Company or a Subsidiary of Company with
respect to, in each case, Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that the aggregate amount of
Indebtedness of Subsidiaries of Company that are not Guarantors which has been
guaranteed by Company and the Guarantor Subsidiaries, together with Indebtedness
under clause (b)(ii), shall not exceed $7,500,000 at any time;

(i)   Existing Indebtedness not refinanced on the Closing Date;

(j)   Indebtedness with respect to Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed at any time $25,000,000;
provided, any such Indebtedness (i) shall be secured only by the asset acquired
in connection with the incurrence of such Indebtedness, and (ii) shall
constitute not less than 95% of the aggregate consideration paid with respect to
such asset;

(k)   Indebtedness in an amount not to exceed $10,000,000 in the aggregate at
any time outstanding (i) consisting of Subordinated Indebtedness issued to a
seller in connection with a Permitted Acquisition or (ii) incurred or assumed by
Company and its Subsidiaries as a result of Permitted Acquisitions (A) that is
unsecured or secured only by collateral consisting of property, plant and
equipment of the acquired business or entity that was provided by such business
or entity prior to the consummation of any such Permitted Acquisition and
(B) that was not incurred in anticipation of any such Permitted Acquisition;

(l)   Indebtedness under Hedge Agreements required pursuant to, and entered into
in accordance with, Section 5.12 or other Interest Rate Agreements or Currency
Agreements entered into in the ordinary course of business and not for
speculative purposes;

(m)   obligations on account of non-current accounts payable which the
applicable Credit Party is contesting in good faith and by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been established and are being maintained in accordance with GAAP;

99


--------------------------------------------------------------------------------




(n)   other unsecured Indebtedness of Holdings and its Subsidiaries, which is
subordinated to the Obligations in a manner satisfactory to Administrative Agent
in an aggregate amount not to exceed at any time $15,000,000;

(o)   Indebtedness incurred by Foreign Subsidiaries of Company in an aggregate
principal amount not exceeding $5,000,000 at any time; and

(p)   any extensions, renewals, refinancings or replacements of Indebtedness
described in subsection (c)(i), (i), (j) or (l) above, including renewals and
extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the Closing Date; provided that such
extensions, renewals, refinancings and replacements of any such Indebtedness
shall be permitted only so long as the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
are not less favorable to the obligor thereon or to the Lenders than the
Indebtedness being extended, renewed refinanced or replaced, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being extended, renewed refinanced or replaced; provided, further, such
Indebtedness permitted under this subsection (p) shall not (i) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed, refinanced or replaced, (ii) exceed in
principal amount the Indebtedness being renewed, extended, refinanced or
replaced (plus accrued interest thereon and premium, if any) or (iii) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom.

6.2.   Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:

(a)   Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b)   Liens for Taxes that are not yet required to be paid pursuant to
Section 5.3;

(c)   statutory Liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for

100


--------------------------------------------------------------------------------




amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of fifteen days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d)   Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e)   easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

(f)   any interest or title of a lessor or sublessor under any lease of real or
personal property which is not a Capital Lease;

(g)   Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
for a Permitted Acquisition;

(h)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i)   Liens in favor of customs and revenue authorities or freight handlers or
forwarders to secure payment of customs duties in connection with the
importation of goods;

(j)   any zoning or similar law or right reserved to or vested in any
Governmental Authority;

(k)   licenses and sublicenses of patents, trademarks and other intellectual
property rights granted by Holdings or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of Company or such Subsidiary;

(l)   Liens described in Schedule 6.2 or on a title report delivered with
respect to any Real Estate Asset subject to a Mortgage;

101


--------------------------------------------------------------------------------




(m)   Liens securing Indebtedness permitted pursuant to Section 6.1(j);
provided, any such Lien shall encumber only the asset acquired, constructed or
improved with the proceeds of such Indebtedness and substitutions and
replacements thereof and accessions and attachments thereto, and extensions,
renewals and replacements of such Liens; provided, that any extension, renewal
or replacement is no more restrictive in any material respect than the Liens so
extended, renewed or replaced and does not extent to any additional property or
assets;

(n)   any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);

(o)   customary security deposits under operating leases in the ordinary course
of business;

(p)   customary rights of set off, bankers’ lien, refund or charge back under
deposit agreements, the Uniform Commercial Code or common law of banks or other
financial institutions where Company or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

(q)   any leases or subleases granted to others in the ordinary course of
business of Company and its Subsidiaries not interfering in any material respect
with the business of Company and its Subsidiaries;

(r)   Liens to secure Indebtedness permitted by Sections 6.1(i) and 6.1(o);

(s)   Liens in connection with permitted repurchase obligations;

(t)   Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u)   Liens in favor of any Credit Party;

(v)   (i) Liens on property, plant and equipment of a Person existing at the
time such Person is merged with or into or consolidated with Holdings or a
Subsidiary thereof; provided, that such Liens were in existence prior to and
were not incurred in connection with or in contemplation of such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with Holdings or such Subsidiary and
(ii) extensions, renewals and replacements of any Liens set forth in clause
(i) of this subsection (v); provided, that any such extension, renewal or
replacement is no more restrictive in any material

102


--------------------------------------------------------------------------------




respect than the Lien so extended, renewed or replaced and does not extend to
any additional property or assets;

(w)   (i) Liens on property, plant and equipment existing at the time of
acquisition thereof by Holdings or any Subsidiary of Holdings, provided, that
such Liens were in existence prior to such acquisition and not incurred in
contemplation of such acquisition and (ii) extensions, renewals and replacements
of any Liens set forth in clause (i) of this subsection (w); provided, that any
such extension, renewal or replacement is no more restrictive in any material
respect than the Lien so extended, renewed or replaced and does not extend to
any additional property or assets; and

(x)   other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed $1,000,000 at any time outstanding.

6.3.   Equitable Lien. If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

6.4.   No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted sale or other disposition
of assets or property, (b) the Senior Subordinated Note Documents as in effect
on the Closing Date, and (c) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be), no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.5.   Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a)   Company may make regularly scheduled payments of interest in respect of
the Senior Subordinated Notes and any other Subordinated Indebtedness in
accordance with the

103


--------------------------------------------------------------------------------




terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued;

(b)   so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings (i) in an aggregate amount not to exceed $750,000 in any
Fiscal Year, to the extent necessary to permit Holdings or its parent entity to
pay general administrative costs and expenses and out-of-pocket legal,
accounting and filing and other general corporate overhead costs of Holdings or
its parent entity actually incurred by Holdings or its parent entity and (ii) to
the extent necessary to permit Holdings to discharge the consolidated tax
liabilities of Holdings and its Subsidiaries and to pay franchise taxes and
other fees required to maintain its existence, in each case so long as Holdings
applies the amount of any such Restricted Junior Payment for such purpose;

(c)   Subsidiaries of Company may make Restricted Junior Payments (i) to Company
or to any parent entity of such Subsidiary which is a Subsidiary and (ii) on a
pro rata basis to the other equity holders of such Subsidiary;

(d)   so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Company may repurchase, redeem or
otherwise acquire or retire for value any Capital Stock of the Company or any of
its Subsidiaries held by any current or former officer, director, consultant or
employee of the Company or any of its Subsidiaries, or his or her estate,
spouse, former spouse, or family member (or pay principal or interest on any
Indebtedness issued in connection with such repurchase, redemption or other
acquisition) and may make Restricted Junior Payments to Holdings utilized for
the repurchase, redemption or other acquisition or retirement for value of any
Capital Stock of Holdings held by any current or former officer, director,
employee or consultant of the Company or any of its Subsidiaries, or his or her
estate, spouse, former spouse, or family member (or for the payment of principal
or interest on any Indebtedness issued in connection with such repurchase,
redemption or other acquisition) in each case, pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement or benefit plan of any kind; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $1,000,000 in any calendar year period (with unused amounts in
any immediately preceding calendar year being carried over to the succeeding
calendar year subject to a maximum carry-over amount of $2,000,000 in any
calendar year); provided further, that such amount in any calendar year may be
increased by an amount not to exceed:

(i)   to the extent of any such proceeds that are not required to be applied to
prepay Loans in accordance with Section 2.14, the cash proceeds from the sale of
Capital Stock of Company and, to the extent contributed to Company as common
equity

104


--------------------------------------------------------------------------------




capital, Capital Stock of any of Company’s direct or indirect parent entities,
in each case to members of management, directors or consultants of Company, any
of its Subsidiaries or any of its direct or indirect parent entities that occurs
after the Closing Date, plus

(ii)   the cash proceeds of key person life insurance policies received by
Company and its Subsidiaries after the Closing Date, less

(iii)   the amount of any payments previously made pursuant to clauses (i) and
(ii) of this clause (d);

(e)   Company and its Subsidiaries may redeem or repurchase Capital Stock in
exchange for Capital Stock or with the proceeds of a substantially
contemporaneous sale of Capital Stock, or a substantially contemporaneous
receipt of a capital contribution, to the extent of any such proceeds that are
not required to be applied to prepay Loans in accordance with Section 2.14;

(f)   Company and its Subsidiaries may repay, repurchase, redeem or otherwise
acquire for value any Subordinated Indebtedness with the proceeds of
Indebtedness permitted by Section 6.1(n) or (p) or with the proceeds of a
substantially contemporaneous sale of Capital Stock, or a substantially
contemporaneous receipt of a capital contribution, to the extent of any such
proceeds that are not required to be applied to prepay Loans in accordance with
Section 2.14;

(g)   Company and its Subsidiaries may repurchase Capital Stock which repurchase
is deemed to occur upon any “cashless” exercise of stock options, warrants or
other convertible securities;

(h)   the redemption, repurchase or other acquisition for value of any Capital
Stock of any Foreign Subsidiary that is held by any Person that is not an
Affiliate of Company to the extent required by applicable laws, rules or
regulations; provided that the amount of any such redemptions, repurchases or
other acquisitions shall not exceed $5,000,000 during the term of this
Agreement; and

(i)   so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may declare and pay dividends to
the holders of its Capital Stock and repurchase, redeem or otherwise acquire for
value any Capital Stock of Holdings (collectively, “share repurchases”), and
Company may pay dividends to Holdings for such purpose, if after giving effect
to such dividend or share repurchase, the aggregate amount of such dividends and
share repurchases during the term of this Agreement does not exceed
(i) $10,000,000 plus (ii) so long as the Leverage Ratio is less than 3.25:1.00
on a pro forma basis after giving effect to such dividend or share repurchase,
25% of the Consolidated Excess Cash

105


--------------------------------------------------------------------------------




Flow for each Fiscal Year of Company ended prior to the date of such dividend or
share repurchase on a cumulative basis (commencing with the Fiscal Year ended
March 31, 2006).

6.6.   Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) existing under
this Agreement, (ii) in the Senior Subordinated Note Documents as in effect on
the Closing Date or as modified in accordance with this Agreement, (iii) in
agreements evidencing Indebtedness permitted by Section 6.1(j) that impose
restrictions on the property so acquired, (iv) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements otherwise permitted
hereunder, (v) arising under applicable laws, rules, regulations or orders,
(vi) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, (vii) any instrument
governing Indebtedness or Capital Stock of a Person acquired by Company and its
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred or issued in connection with or
in contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person or property or assets of the Person so acquired; provided that, in
the case of Indebtedness, such Indebtedness was permitted by the terms of this
Agreement to be incurred, (viii) in agreements set forth on Schedule 6.6,
(ix) provisions in agreements or instruments that prohibit the payment of
dividends or the making of other distributions with respect to Capital Stock
other than on a pro rata basis and (x) imposed by any amendments, modifications
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (ix) above; provided that the encumbrances or restrictions in such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive, in
the good faith judgment of the Board of Directors of Holdings, taken as a whole,
than the encumbrances or restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

6.7.   Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

106


--------------------------------------------------------------------------------




(a)   Investments in Cash and Cash Equivalents;

(b)   (i) Investments owned as of the Closing Date in any Subsidiary;
(ii) Investments made after the Closing Date in any Guarantor Subsidiary; and
(iii) Investments made after the Closing Date in any Subsidiary of Company that
is not a Guarantor in an aggregate amount, together with any sales, leases,
licenses and other dispositions of assets permitted under Section 6.9(b), not to
exceed $7,500,000 at any time;

(c)   Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such Person in
the ordinary course of business; (ii) acquired as a result of foreclosure of a
Lien securing an Investment or the transfer of the assets subject to such Lien
in lieu of foreclosure and (iii) consisting of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with the
past practices of Holdings and its Subsidiaries;

(d)   intercompany loans to the extent permitted under Section 6.1(b);

(e)   Consolidated Capital Expenditures permitted by Section 6.8(c);

(f)   loans and advances to employees of Holdings and its Subsidiaries made in
the ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 in the aggregate at any time; and payroll, travel and similar
advances to employees to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business;

(g)   Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

(h)   Investments described in Schedule 6.7;

(i)   extensions of credit to customers or advances, deposits and payment to or
with suppliers, lessors or utilities or for workers’ compensation, in each case,
in the ordinary course of business that are recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP;

(j)   Investments constituting non-Cash consideration received by Company or any
of its Subsidiaries in connection with permitted Asset Sales and other sales and
dispositions permitted under Section 6.9;

(k)   Investments under Hedge Agreements to the extent permitted under
Section 6.1;

107


--------------------------------------------------------------------------------




(l)   Investments consisting of loans by Company to Holdings for purposes
otherwise permitted under Section 6.5 to be distributed to Holdings;

(m)   Investments in joint ventures having an aggregate value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (m) since the Closing Date, not to exceed $20,000,000; provided
that the Capital Stock of any joint venture created or acquired after the
Closing Date owned by the Company or any of its Subsidiaries shall be pledged to
the Collateral Agent; and

(n)   other Investments in an aggregate amount not to exceed at any time
$5,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

6.8.   Financial Covenants.

(a)   Interest Coverage Ratio. Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the first Fiscal
Quarter of the Fiscal Year ending in 2006 (“FQ1 2006”), to be less than the
correlative ratio indicated: 

Fiscal
Quarter

 

Interest
Coverage Ratio

 

FQ1 2006

 

2.00:1.00

 

FQ2 2006

 

2.00:1.00

 

FQ3 2006

 

2.00:1.00

 

FQ4 2006

 

2.00:1.00

 

FQ1 2007

 

2.05:1.00

 

FQ2 2007

 

2.10:1.00

 

FQ3 2007

 

2.20:1.00

 

FQ4 2007

 

2.30:1.00

 

FQ1 2008

 

2.50:1.00

 

FQ2 2008

 

2.50:1.00

 

FQ3 2008

 

2.50:1.00

 

 

108


--------------------------------------------------------------------------------




 

Fiscal
Quarter

 

Interest
Coverage Ratio

 

FQ4 2008

 

2.50:1.00

 

FQ1 2009

 

2.75:1.00

 

FQ2 2009

 

2.75:1.00

 

FQ3 2009

 

2.75:1.00

 

FQ4 2009

 

2.75:1.00

 

FQ1 2010

 

3.00:1.00

 

FQ2 2010

 

3.00:1.00

 

FQ3 2010

 

3.00:1.00

 

FQ4 2010

 

3.00:1.00

 

FQ1 2011

 

3.20:1.00

 

FQ2 2011

 

3.20:1.00

 

FQ3 2011 and thereafter

 

3.20:1.00

 

 

(b)   Leverage Ratio. Company shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the first Fiscal Quarter of the Fiscal
Year ending in 2006 (“FQ1 2006”), to exceed the correlative ratio indicated:

Fiscal
Quarter

 

Leverage Ratio

 

FQ1 2006

 

6.00:1.00

 

FQ2 2006

 

6.00:1.00

 

FQ3 2006

 

6.00:1.00

 

FQ4 2006

 

6.00:1.00

 

FQ1 2007

 

5.75:1.00

 

FQ2 2007

 

5.50:1.00

 

FQ3 2007

 

5.25:1.00

 

FQ4 2007

 

5.00:1.00

 

FQ1 2008

 

4.50:1.00

 

 

109


--------------------------------------------------------------------------------




 

Fiscal
Quarter

 

Leverage Ratio

 

FQ2 2008

 

4.50:1.00

 

FQ3 2008

 

4.50:1.00

 

FQ4 2008

 

4.50:1.00

 

FQ1 2009

 

4.00:1.00

 

FQ2 2009

 

4.00:1.00

 

FQ3 2009

 

4.00:1.00

 

FQ4 2009

 

4.00:1.00

 

FQ1 2010

 

3.50:1.00

 

FQ2 2010

 

3.50:1.00

 

FQ3 2010

 

3.50:1.00

 

FQ4 2010

 

3.50:1.00

 

FQ1 2011

 

3.00:1.00

 

FQ2 2011

 

3.00:1.00

 

FQ3 2011 and thereafter

 

3.00:1.00

 

 

(c)   Maximum Consolidated Capital Expenditures. Holdings shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in any Fiscal Year indicated below, in an aggregate amount for Holdings and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year:

Fiscal Year

 

Consolidated
 Capital Expenditures

 

2006

 

$

8,000,000

 

2007

 

$

8,000,000

 

2008

 

$

8,000,000

 

2009

 

$

8,000,000

 

2010

 

$

8,000,000

 

2011

 

$

8,000,000

 

 

110


--------------------------------------------------------------------------------




(d)   Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8 (but not for purposes of determining the Applicable Margin or
Applicable Commitment Fee Percentage), Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined in good faith on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the Securities and Exchange Commission, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer of Holdings) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consum­mated
or incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

6.9.   Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
supplies, intellectual property, materials and equipment and Capital
Expenditures in the ordinary course of business) the business, all or
substantially all of the property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a)   any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person; and any Subsidiary of Company which is not a
Guarantor Subsidiary may be merged with or into any other Subsidiary which is
not a Guarantor

 

111


--------------------------------------------------------------------------------




Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions to any
Subsidiary which is not a Guarantor Subsidiary;

(b)   sales, leases, licenses or other dispositions of assets that do not
constitute Asset Sales; provided, that the fair market value of assets sold,
leased, licensed, or otherwise disposed of to Subsidiaries of Company that are
not Guarantors, together with any Investments permitted under
Section 6.7(b)(iii), shall not exceed $7,500,000 in any Fiscal Year;

(c)   Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $1,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than $2,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of Company), (2) no less than 75% thereof shall be paid in Cash, and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);

(d)   Permitted Acquisitions, the consideration for which constitutes less than
$50,000,000 in the aggregate from the Closing Date to the date of determination;

(e)   Investments made in accordance with Section 6.7;

(f)   the lapse of registered intellectual property of Company or any of its
Subsidiaries that is no longer useful and the lapse of which could not
reasonably be expected to result in a Material Adverse Effect;

(g)   the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business consistent
with past practice; and

(h)   the termination, surrender or sublease of a real estate lease of Company
or any of its Subsidiaries in the ordinary course of business.

6.10.   Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital

112


--------------------------------------------------------------------------------




Stock of any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.11.   Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease.

6.12.   Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings, on terms that are less favorable to Holdings or that Subsidiary, as
the case may be, than those that might be obtained at the time from a Person who
is not an Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction (i) between Company and any Guarantor Subsidiary,
(ii) between two or more Guarantor Subsidiaries and (iii) between two or more
Subsidiaries that are not Guarantors; (b) reasonable and customary fees paid to
and indemnification arrangements entered into with members of the Board of
Directors (or similar governing body) of Holdings and its Subsidiaries;
(c) (i) so long as no Default or Event of Default has occurred and is
continuing, payment of management fees to Sponsor and its Affiliates in an
amount not to exceed $300,000 per Fiscal Year, which amount may be increased by
an amount equal to $300,000 per Fiscal Year for each Permitted Acquisition
consummated during such Fiscal Year, subject to a maximum aggregate amount of
management fees of $2,000,000 in any twelve-month period and (ii) reimbursement
of reasonable expenses actually incurred by Sponsor and its Affiliates;
(d) transactions described in Schedule 6.12; (e) any transactions contemplated
by and effected in connection with the transactions contemplated hereby,
including the payment of fees and expenses related thereto; and (f) any
transaction otherwise permitted by Section 6.1, 6.2, 6.5, 6.7 or 6.9.

6.13.   Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses and (ii) such other lines of business as
may be consented to by Requisite Lenders.

6.14.   Permitted Activities of Holdings. Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under the Credit Documents and the
Related Agreements; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by

113


--------------------------------------------------------------------------------




it other than the Liens created under the Collateral Documents to which it is a
party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Capital Stock of
Company, (ii) performing its obligations and activities incidental thereto under
the Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; and (iii) making Restricted Junior Payments and Investments to the
extent permitted by this Agreement; (d) consolidate with or merge with or into,
or convey, transfer or lease all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any Capital Stock of any of its Subsidiaries
except as permitted under Section 6.9 and 6.10; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than Company; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

6.15.   Amendments or Waivers of Purchase Agreement and Organizational
Documents. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its material rights under the Purchase Agreement or the terms
of any of its Organizational Documents after the Closing Date if the effect of
such amendment, restatement, supplement, modification or waiver would be adverse
to any Credit Party or Lenders, without in each case obtaining the prior written
consent of Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

6.16.   Amendments or Waivers with respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or Lenders.

6.17.   Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from the Friday closest to March 31.

6.18.   Designated Senior Debt. The Company shall not designate any Indebtedness
other than Indebtedness under this Agreement and the other Credit Documents as
“Designated Senior Debt” under the Senior Subordinated Note Agreement without
the prior written consent of the Requisite Lenders.

 

114


--------------------------------------------------------------------------------


SECTION 7.  GUARANTY

7.1.   Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2.   Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2

115


--------------------------------------------------------------------------------




shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

7.3.   Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4.   Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a)   this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b)   Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality

116


--------------------------------------------------------------------------------




of the foregoing, if Administrative Agent is awarded a judgment in any suit
brought to enforce any Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e)   any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Company or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or the Hedge Agreements;
and

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Hedge Agreements, at law, in equity or

117


--------------------------------------------------------------------------------




otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, or of
any of the other Credit Documents, any of the Hedge Agreements or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guaranteed Obligations, in each case whether or not in accordance with
the terms hereof or such Credit Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any correspond­ing restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5.   Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more

118


--------------------------------------------------------------------------------




burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to gross negligence, willful
misconduct or bad faith; (e) (i) any principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof and any
legal or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, under the Hedge
Agreements or under any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.6.   Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and

119


--------------------------------------------------------------------------------




subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

7.7.   Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8.   Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.9.   Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10.   Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any

120


--------------------------------------------------------------------------------




duty on the part of any Beneficiary to disclose any matter, fact or thing
relating to the business, operations or conditions of Company now known or
hereafter known by any Beneficiary.

7.11.   Bankruptcy, etc.  (a)  So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12.   Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

121


--------------------------------------------------------------------------------




SECTION 8.  EVENTS OF DEFAULT

8.1.   Events of Default. If any one or more of the following conditions or
events shall occur:

(a)   Failure to Make Payments When Due. Failure by Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

(b)   Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) in an individual principal
amount of $2,500,000 or more or with an aggregate principal amount of $5,000,000
or more, in each case beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or redeemable) prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or

(c)   Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.2(i) or
Section 6; or

(d)   Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e)   Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or

122


--------------------------------------------------------------------------------




(f)   Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings, Company, any Significant Subsidiary of Company or any group of
Subsidiaries constituting a Significant Subsidiary of Company in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Holdings, Company, any Significant Subsidiary of Company or any group of
Subsidiaries constituting a Significant Subsidiary of Company under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holdings, Company, any Significant Subsidiary of Company or any group of
Subsidiaries constituting a Significant Subsidiary of Company, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings, Company, any Significant Subsidiary of Company or any
group of Subsidiaries constituting a Significant Subsidiary of Company for all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings, Company, any Significant Subsidiary of Company or any
group of Subsidiaries constituting a Significant Subsidiary of Company, and any
such event described in this clause (ii) shall continue for sixty days without
having been dismissed, bonded or discharged; or

(g)   Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings, Company,
any Significant Subsidiary of Company or any group of Subsidiaries constituting
a Significant Subsidiary of Company shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings, Company, any Significant Subsidiary of
Company or any group of Subsidiaries constituting a Significant Subsidiary of
Company shall make any assignment for the benefit of creditors; or
(ii) Holdings, Company, any Significant Subsidiary of Company or any group of
Subsidiaries constituting a Significant Subsidiary of Company shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the Board of Directors of Holdings, Company,
any Significant Subsidiary of Company or any group of Subsidiaries constituting
a Significant Subsidiary of Company (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

123


--------------------------------------------------------------------------------




(h)   Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $2,500,000 or (ii) in the aggregate at any time an amount in excess of
$5,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage
excluding customary deductibles) shall be entered or filed against Holdings or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or

(i)   Dissolution. Any order, judgment or decree shall be entered against
Holdings, Company, any Significant Subsidiary of Company or any group of
Subsidiaries constituting a Significant Subsidiary of Company decreeing the
dissolution or split up of such Person and such order shall remain undischarged
or unstayed for a period in excess of thirty days; or

(j)   Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,500,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 412(n) of the Internal Revenue Code or under ERISA; or

(k)   Change of Control. A Change of Control shall occur; or

(l)   Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any material Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party; or

(m)   Failure of Merger to Occur. The Merger shall not have occurred on the
Closing Date;

 

124


--------------------------------------------------------------------------------


 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans and (II) all other
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(iv) or Section 2.4(e); (C) Administrative Agent
may cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to the Collateral Documents; and (D) Administrative Agent shall
direct Company to pay (and Company hereby agrees upon receipt of such notice, or
upon the occurrence of any Event of Default specified in Section 8.1(f) and
(g) to pay) to Administrative Agent such additional amounts of cash, to be held
as security for Company’s reimbursement Obligations in respect of Letters of
Credit then outstanding, equal to the Letter of Credit Usage at such time.

SECTION 9.  AGENTS

9.1.         Appointment of Agents. GSCP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Syndication Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. GSCP
is hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. Bank
of America, N.A. is hereby appointed Documentation Agent hereunder, and each
Lender hereby authorizes Documentation Agent to act as its agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries. Each of Syndication Agent and Documenta­tion Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, neither GSCP, in its capacity as Syndication Agent, nor Bank of America,
N.A., in its capacity as Documentation Agent, shall have any obligations but
shall be entitled to all benefits of this Section 9.

9.2.         Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and

125


--------------------------------------------------------------------------------




under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. Each Agent shall have only
those duties and responsibilities that are expressly specified herein and the
other Credit Documents. Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. No Agent shall
have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or in any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein.

9.3.         General Immunity.

(a)   No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit
Party, any Lender or any Person providing the Settlement Service to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

(b)   Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall

126


--------------------------------------------------------------------------------




be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issued by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or under any of the other Credit Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

(c)   Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any sub-agent may perform any and
all of their duties and exercise their rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person, and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4.         Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as

127


--------------------------------------------------------------------------------




any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity. Any Agent and its Affiliates may accept deposits from, lend
money to, own securities of, and generally engage in any kind of banking, trust,
financial advisory or other business with Holdings or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Company for services in connection herewith and
otherwise without having to account for the same to Lenders.

9.5.         Lenders’ Representations, Warranties and Acknowledgment. Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

9.6.         Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

128


--------------------------------------------------------------------------------




9.7.         Successor Administrative Agent and Swing Line Lender.
Administrative Agent may resign at any time by giving thirty days’ prior written
notice thereof to Lenders and Company, and Administrative Agent may be removed
at any time with or without cause by an instrument or concurrent instruments in
writing delivered to Company and Administrative Agent and signed by Requisite
Lenders. Upon any such notice of resignation or any such removal, Requisite
Lenders shall have the right, upon five Business Days’ notice to Company, to
appoint a successor Administrative Agent; provided that so long as no Event of
Default then exists, such successor Administrative Agent shall have been
approved in writing by the Company. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any resignation or removal of GSCP
or its successor as Administrative Agent pursuant to this Section shall also
constitute the resignation or removal of GSCP or its successor as Swing Line
Lender, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event (a) Company shall
prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Company for cancellation, and
(c) Company shall issue, if so requested by successor Administrative Agent and
Swing Line Loan Lender, a new Swing Line Note to the successor Administrative
Agent and Swing Line Lender, in the principal amount of the Swing Line Loan
Sublimit then in effect and with other appropriate insertions.

9.8.         Collateral Documents and Guaranty.

(a)   Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the

129


--------------------------------------------------------------------------------




Guaranty, the Collateral and the Collateral Documents. Subject to Section 10.5,
without further written consent or authorization from Lenders, Administra­tive
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented or (ii) release any
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented. Without limiting the generality of
the foregoing, upon the termination of the Commitments and the payment of all
Obligations then due and payable and the cancellation, expiration or cash
collateralization (in a manner reasonably acceptable to Administrative Agent,
but in no event to exceed 105% of the face amount thereof) of all Letters of
Credit, (i) the Liens created by the Collateral Documents shall terminate and
all rights to the Collateral shall revert to the applicable Credit Party, and
(ii) Collateral Agent will, upon a Credit Party’s request and at such Credit
Party’s expense, (x) return to such Credit Party such of the Collateral as shall
not have been sold or otherwise disposed of or applied pursuant to the terms of
the Credit Documents and (y) at such Credit Party’s expense, execute and deliver
to such Credit Party such UCC termination statements, releases, mortgage
releases, discharges of security interests, reassignments of Intellectual
Property, terminations of control agreements and other similar discharge or
release documents (and, if applicable, in recordable form) (collectively,
“Release Documents”) as are necessary to release, of record, the Liens and
security interests granted pursuant to this Agreement and any other Credit
Documents as such Credit Party shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever. If
a Credit Party shall acquire any property or asset securing Indebtedness in
accordance with Section 6.1(j) or (k) and such Credit Party is prohibited at the
time of acquisition (and in the case of Section 6.1(k), so long as such
prohibition is not agreed to in contemplation of such acquisition) by any
agreement or contractual arrangement from allowing the Collateral Agent to have
a Lien on such property or assets, the Collateral Agent will, upon such Credit
Party’s request and at such Credit Party’s expense, execute and deliver to such
Credit Party such Release Documents with respect to such property or asset as
such Credit Party shall reasonably request to evidence the release of Collateral
Agent’s Lien on the property or asset so acquired.

(b)   Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant

130


--------------------------------------------------------------------------------




to a public or private sale, Collateral Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale.

SECTION 10.  MISCELLANEOUS

10.1.       Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party, Syndication Agent, Collateral Agent, Administrative Agent, Swing Line
Lender, Issuing Bank or Documentation Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent and Company in writing. Each notice hereunder
shall be in writing and may be personally served or sent by telefacsimile or
United States certified or registered mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereof as designated by
Administrative Agent from time to time.

10.2        Expenses. Whether or not the transactions contemplated hereby shall
be consum­mated, Company agrees to pay promptly (a) all the actual and
reasonable costs and expenses incurred by the Lead Arrangers and each Agent in
connection with preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable

131


--------------------------------------------------------------------------------




 

fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3.       Indemnity.

(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (if requested by the Indemnitees and subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Agent, Lead Arranger and Lender and the Issuing Bank and the officers, partners,
directors, trustees, employees, agents, sub-agents and Affiliates of each Agent,
each Lead Arranger, each Lender and the Issuing Bank (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided, no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of that Indemnitee. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b)   To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against Lenders, Agents, Lead
Arrangers and Issuing Bank and their respective Affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages  (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument

132


--------------------------------------------------------------------------------




contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each of Holdings and Company hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

10.4.       Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without prior notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured. Administrative Agent and each
Lender agree promptly to notify Company after any such set-off and application
made by such Person.

10.5.       Amendments and Waivers.

(a)   Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

(b)   Affected Lenders’ Consent. Without the written consent of each Lender 
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i)   extend the scheduled final maturity of any Loan or Note;

(ii)   waive, reduce or postpone any scheduled repayment (but not prepayment);

133


--------------------------------------------------------------------------------




 

(iii)   extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv)   reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan or any reimbursement
obligation in respect of any Letter of Credit pursuant to Section 2.8(f) or
2.10) or any fee payable hereunder;

(v)   extend the time for payment of any such interest or fees;

(vi)   reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit;

(vii)   amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);

(viii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Existing Term Loan
Commitments, the Existing Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

(ix)   release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(x)   consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as otherwise provided
herein.

(c)   Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)   increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

134


--------------------------------------------------------------------------------


 

(ii)   amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii)   amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Existing Term Loan Commitments, the Existing Term Loans,
the Revolving Commitments and the Revolving Loans are included on the Closing
Date;

(iv)   alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Requisite
Class Lenders of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(v)   amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank; or

(vi)   amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d)   Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such  Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6.       Successors and Assigns; Participations.

(a)   Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written

135


--------------------------------------------------------------------------------




consent of all Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)   Register. Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of (x) a
written or electronic confirmation of an assignment issued by a Settlement
Service pursuant to Section 10.6(d) (a “Settlement Confirmation”) or (y) an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Settlement Confirmation or Assignment Agreement
is received by the Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to Company and a copy of such Assignment
Agreement or Settlement Confirmation shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.”  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans. The Register shall be available for inspection by the Company or any
Lender at any reasonable time upon reasonable notice.

(c)   Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligation (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

(i)   to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Administrative Agent;
and

(ii)   to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” and, in the case of assignments of Revolving Loans
or Revolving Commitments to any such Person (except in the case of assignments
made by or to GSCP), consented to by each of Company and Administrative Agent
(such consent not to be (x) unreasonably withheld or delayed or, (y) in the case
of Company, required at any time an Event of Default shall have occurred and
then be continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate

136


--------------------------------------------------------------------------------




amount of not less than (A) $5,000,000 (or such lesser amount as may be agreed
to by Company and Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans
and (B) $1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans;
provided further, that (1) simultaneous assignments by or to two or more related
funds will be treated as one assignment for purposes of determining whether the
minimum assignment requirement is met and (2) no consent of Company or
Administrative Agent shall be required in connection with any assignments to or
from GSCP during primary syndication.

(d)   Mechanics. Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Company’s consent shall be deemed to have been
granted pursuant to Section 10.6(c)(ii) with respect to any transfer effected
through the Settlement Service. Subject to the other requirements of this
Section 10.6, assignments and assumptions of Term Loans may also be effected by
manual execution and delivery to the Administrative Agent of an Assignment
Agreement with, in the case of assignments to Persons meeting the requirements
of clause (ii) of the definition of “Eligible Assignee”, the prior written
consent of each of Company and Administrative Agent (such consent not to be
(x) unreasonably withheld or delayed or (y) in the case of Company, required at
any time an Event of Default shall have occurred and then be continuing).
Initially, assignments and assumptions of Term Loans shall be effected by such
manual execution until Administrative Agent notifies Lenders to the contrary.
Assignments and assumptions of Revolving Loans and Revolving Commitments shall
only be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c). Notwithstanding anything
herein or in any Assignment Agreement to the contrary and (i) unless notice to
the contrary is delivered to the Lenders from the Administrative Agent or
(ii) so long as no Default or Event of Default has occurred and is continuing,
payment to the assignor by the assignee in respect of the settlement of an
assignment of any Term Loan (but not any

137


--------------------------------------------------------------------------------




Revolving Loan or Revolving Commitment) shall include such compensation to the
assignor as may be agreed upon by the assignor and the assignee with respect to
all unpaid interest which has accrued on such Term Loan to but excluding the
Assignment Effective Date. On and after the applicable Assignment Effective
Date, the applicable assignee shall be entitled to receive all interest paid or
payable with respect to the assigned Term Loan, whether such interest accrued
before or after the applicable Assignment Effective Date.

(e)   Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date  that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commit­ments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Revolving Commitments or Loans or any interests therein shall at all times
remain within its exclusive control).

(f)   Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date: (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Company shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such

138


--------------------------------------------------------------------------------




assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g)   Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder, or
to consent to any action to be taken or omitted hereunder by such Lender, except
with respect to any amendment, modification or waiver that would (i) extend the
final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Revolving Commitment Termination
Date) in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement (except as
otherwise expressly permitted by a Credit Document) or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.  Company agrees that each participant
shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.20 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17 as though it were a Lender.

(h)   Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral

139


--------------------------------------------------------------------------------




security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between Company and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge,
and provided further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

10.7.       Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.       Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

10.9.       No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

10.10.     Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential,

140


--------------------------------------------------------------------------------




set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11.     Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.12.     Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and subject to the final paragraph of Section 8 and
Section 9.8(b), each Lender shall be entitled to protect and enforce its rights
arising hereunder and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

10.13.     Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

10.14.     APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15.     CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR TO ANY OTHER CREDIT DOCUMENT,
OR TO ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF

141


--------------------------------------------------------------------------------




FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEED­ING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

10.16.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATION­SHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS

142


--------------------------------------------------------------------------------




MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17.     Confidentiality. Each Lender shall hold all non-public informa­tion
regarding Holdings and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender pursuant to the requirements hereof  in
accordance with such Lender’s customary procedures for handling confidential
information of  such nature, it being understood and agreed by Company that, in
any event, a Lender may make (i) disclosures of such information to Affiliates
of such Lender and to their agents and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
pledgee under Section 10.6(h) or any bona fide or potential assignee, transferee
or partici­pant in connection with the contem­plated assignment, transfer or
participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the profession­al advisors
thereto) in Hedge Agreements (provided, such counterparties and advisors are
advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, and (iv) disclo­sures
required or requested by any govern­mental agency or repre­sentative thereof or
by the NAIC or pursuant to legal or judicial process; provided, unless
specifically prohibited by applicable law or court order, each Lender shall make
reasonable efforts to notify Company of any request by any governmental agency
or repre­sentative thereof (other than any such request in connection with any
examina­tion of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such informa­tion.

10.18.     Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest

143


--------------------------------------------------------------------------------




paid and the amount of interest which would have been paid if the Highest Lawful
Rate had at all times been in effect. Notwithstanding the foregoing, it is the
intention of Lenders and Company to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to Company.

10.19.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20.     Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

10.21.     Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Company that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Company, which information includes the name and address of
Company and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Company in accordance with the Act.

10.22.     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[Remainder of page intentionally left blank]

144


--------------------------------------------------------------------------------


 

APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments

 

On file with Administrative Agent

APPENDIX A-1


--------------------------------------------------------------------------------


 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

DYNCORP INTERNATIONAL INC.

c/o Veritas Capital Management II, L.L.C.
660 Madison Avenue, 14th Floor
New York, New York  10021
Attention: Robert McKeon
Telecopier: (212) 688-9411

DYNCORP INTERNATIONAL LLC
DIV CAPITAL CORPORATION
DTS AVIATION SERVICES, LLC
DYNCORP AEROSPACE OPERATIONS, LLC
DYNCORP INTERNATIONAL SERVICES, INC.
DYN MARINE SERVICES, LLC
DYN MARINE SERVICES OF VIRGINIA, LLC
SERVICES INTERNATIONAL LLC
WORLDWIDE HUMANITARIAN SERVICES LLC
DYNCORP INTERNATIONAL OF NIGERIA LLC

8445 Freeport Parkway, Suite 400
Irving, Texas 75063
Attention: Chief Financial Officer
Telecopier: (972) 929-2848

in each case, with a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:  Benjamin M. Polk
Telecopier: (212) 593-5955

APPENDIX B-1


--------------------------------------------------------------------------------




 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger, Administrative Agent,
Collateral Agent, Syndication Agent, Swing Line Lender and a Lender

Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, New York  10004
Attention:  Stephen King
Telecopier:  (212) 357-0932

with a copy to:

Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, New York  10004
Attention: John Makrinos
Telecopier:  (212) 357-4597

APPENDIX B-2


--------------------------------------------------------------------------------




 

BEAR STEARNS CORPORATE LENDING INC.,
as a Lender

Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, New York  10179
Attention:  Stephen J. Kampf
Telecopier:  (917) 849-2127

with a copy to:

Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, New York 10179
Attention: Victor Bulzacchelli
Telecopier:  (917) 849-0519

APPENDIX B-3


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,
as Issuing Bank, Documentation Agent and a Lender

1101 Wootton Parkway, 4th Floor
Rockville, Maryland 20852
Attention: Derinda Hammond
Telecopier: (301) 517-3140

APPENDIX B-4


--------------------------------------------------------------------------------